

EXHIBIT 10.1
 
 
[mm03-0414finra_logo.jpg]
 
Published CUSIP Numbers: 97064XAA4
97064XAB2

 
FINRA Form REV – 33R
 
REVOLVING NOTE AND CASH SUBORDINATION AGREEMENT
 
THIS AGREEMENT is entered into this 3rd day of March, 2014, among each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and SUNTRUST BANK (the “Administrative Agent”), as Administrative
Agent, BMO HARRIS BANK, N.A., as Syndication Agent, LLOYDS BANK PLC, as
Documentation Agent and WILLIS SECURITIES, INC. (the “Broker/Dealer”). This
Agreement shall not be effective or deemed to constitute a satisfactory
subordination agreement under Appendix D to Rule 15c3-1 under the Securities
Exchange Act of 1934, as amended (the “Act” or “SEA”), unless and until the
Financial Industry Regulatory Authority (“FINRA”) has found the Agreement
acceptable as to form and content.
 
1.  
GENERAL

 
(a) Subject to the terms and conditions hereinafter set forth, each Lender
severally agrees that from time to time between the date first written above and
the 3rd day of March, 2015 (the “Credit Period”) it will lend to the
Broker/Dealer its pro rata share (as determined based on the “Commitment
Schedule” attached as part of Rider A (the “Commitment Schedule”)) of sums of
money on a revolving basis (each an “Advance”, collectively “Advances”) which,
such pro rata share shall not exceed such Lender’s “Commitment” (as set forth in
the Commitment Schedule (each a “Commitment”)) and which sums of money, in the
aggregate principal amount outstanding at any one time, shall not exceed
$300,000,000 (the “Credit Line” or “Commitment Amount”).
 
(b) During the Credit Period, the Broker/Dealer may utilize the Credit Line (as
then in effect) by borrowing and/or prepaying outstanding Advances, in whole or
in part, and reborrowing, all in accordance with the terms and provisions
hereof. Each Advance shall be in the aggregate amount of $5,000,000 or integral
multiples thereof.
 
(c) The Broker/Dealer is obligated to repay the aggregated unpaid principal
amount of all Advances on or before the 3rd day of March, 2016 (the “Scheduled
Maturity Date”) (one year after the end of the Credit Period).  No Advance shall
be considered equity (for purposes of Appendix D of Rule 15c3-1 under the Act)
despite the length of the initial term of any Advance.
 
(d) The obligation of the Broker/Dealer to repay the aggregate unpaid principal
amount of the Advances shall be evidenced by promissory notes of the
Broker/Dealer (each a “Revolving Note” and collectively, the “Revolving Notes”)
in substantially the form attached hereto as Exhibit A (with the blank spaces
appropriately completed), payable to the order of each Lender, for an amount not
exceeding such Lender’s Commitment and in the aggregate for an amount not
exceeding in the aggregate the Credit Line and bearing interest at the rates
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
determined in accordance with Rider A. The Revolving Notes shall be dated, and
shall be delivered to the Administrative Agent on behalf of the Lenders, on the
date of the execution and delivery of this Agreement by the Broker/Dealer. Each
Lender shall, and is hereby authorized by the Broker/Dealer to, endorse on the
schedule attached to the Revolving Note, or on a continuation of such schedule
attached thereto and made a part thereof, appropriate notations regarding each
Advance evidenced by the Revolving Note as specifically provided therein;
provided, however, that the failure to make, or error in making, any such
notation shall not limit or otherwise affect the obligations of the
Broker/Dealer hereunder or under the Revolving Notes.
 
(e) Whenever the Broker/Dealer desires to utilize the Credit Line, it shall so
notify Administrative Agent by telephone or any agreed upon electronic method
specifying the amount of the Advance and the date on which each such Advance is
to be made. Such notice will also be given and confirmed in writing, to FINRA.
Notice shall, at a minimum, identify (i) the date and amount of the proposed
Advance, (ii) the aggregate amount of outstanding Advances and (iii) if the
Advance is to be used to repay, in whole or in part, outstanding Advances, the
amount and maturity of such Advance(s).
 
(f) The proceeds hereof shall be dealt with in all respects as capital of the
Broker/Dealer, shall be subject to the risks of its business, and the
Broker/Dealer shall have the right to deposit the proceeds hereof in an account
or accounts in the Broker/Dealer’s name in any bank or trust company.
 
(g) This document contains several provisions which are optional and may be
included in this Agreement if the parties mutually agree to incorporate such
provisions. Each such provision is flagged by [OPTIONAL] appearing at the
conclusion of its heading. The space to the left of each such provision enables
the parties to indicate, by entering the word “Included”, to incorporate the
particular provision(s). Any provision noted as [OPTIONAL] that has the word
“Excluded” in the space to the left of such provision or lacks any appropriate
indication for inclusion, by default, will not be included in this Agreement. In
addition, paragraph 23 of this Agreement (“Optional Rider”), if incorporated by
the parties, presents a vehicle for the parties to add their own provisions to
this Agreement, subject to the terms and conditions there stated.
 
2.  
SUBORDINATION OF OBLIGATIONS

 
Each Lender irrevocably agrees that the obligations of the Broker/Dealer under
this Agreement with respect to the payment of principal and interest are and
shall be fully and irrevocably subordinate in right of payment and subject to
the prior payment or provision for payment in full of all claims of all other
present and future creditors of the Broker/Dealer whose claims are not similarly
subordinated (claims hereunder shall rank pari passu with claims similarly
subordinated) and to claims which are now or hereafter expressly stated in the
instruments creating such claims to be senior in right of payment to the claims
of the class of this claim arising out of any matter occurring prior to the date
on which the Broker/Dealer’s obligation to make such payment matures consistent
with the provisions hereof. In the event of the appointment of a receiver or
trustee of the Broker/Dealer or in the event of its insolvency, liquidation
pursuant to the Securities Investor Protection Act of 1970 (“SIPA”) or
otherwise, its bankruptcy, assignment for the benefit of creditors,
reorganization whether or not pursuant to bankruptcy laws, or any other
marshalling of the assets and liabilities of the Broker/Dealer, the
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
holder hereof shall not be entitled to participate or share, ratably or
otherwise, in the distribution of the assets of the Broker/Dealer until all
claims of all other present and future creditors of the Broker/Dealer, whose
claims are senior hereto, have been fully satisfied, or adequate provision has
been made therefor.
 
3.  
SUSPENDED REPAYMENT

 
(a) The Broker/Dealer’s obligation to pay the principal amount hereof on the
Scheduled Maturity Date or any accelerated maturity date shall be suspended and
the obligation shall not mature for any period of time during which, after
giving effect to such payment obligation (together with the payment of any other
obligation of the Broker/Dealer under any other subordination agreement payable
at or prior to the payment hereof as well as the return of any Secured Demand
Note and the Collateral therefor held by the Broker/Dealer and returnable at or
prior to the payment hereof), any of the following circumstances apply at the
time payment is to be made:
 
(i)  
in the event that the Broker/Dealer is not operating pursuant to the alternative
net capital requirement provided for in paragraph (a)(1)(ii) of Rule 15c3-1 (the
“Rule”) under the Act, the aggregate indebtedness of the Broker/Dealer would
exceed 1200 percent of its net capital as those terms are defined in the Rule or
any successor rule in effect, or such other percent as may be made applicable to
the Broker/Dealer by FINRA, pursuant to its rules, or by the Securities and
Exchange Commission (the “SEC”), or

 
(ii)  
in the event that the Broker/Dealer is operating pursuant to paragraph
(a)(1)(ii) of the Rule (the “Alternative Net Capital Requirement”), the net
capital of the Broker/Dealer would be less than 5 percent (or such other percent
as may be made applicable to the Broker/Dealer by FINRA, pursuant to its rules,
or by the SEC) of aggregate debit items computed in accordance with Exhibit A to
Rule 15c3-3 under the Act or any successor rule in effect, or

 
(iii)  
the Broker/Dealer’s net capital, as defined in the Rule or any successor rule in
effect, would be less than 120 percent (or such other percent as may be made
applicable to the Broker/Dealer by FINRA, pursuant to its rules, or by the SEC)
of the minimum dollar amount required by the Rule as in effect at such time (or
such other dollar amount as may be made applicable to the Broker/Dealer by
FINRA, pursuant to its rules, or by the SEC), or

 
(iv)  
in the event that the Broker/Dealer is subject to the provisions of Paragraph
(a)(6)(v) or (c)(2)(x)(C) of the Rule, the net capital of the Broker/Dealer
would be less than the amount required to satisfy the 1000 percent test (or such
other percent test as may be made applicable to the Broker/Dealer by FINRA,
pursuant to its rules, or by the SEC) stated in such applicable paragraph, or

 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
(v)  
in the event that the Broker/Dealer is registered under the Commodity Exchange
Act (the “CEA”), the net capital of the Broker/Dealer (as defined in and
calculated in accordance with the CEA or the regulations thereunder) would be
less than the percent or amount specified in Section 1.17(h)(2)(viii) of the
regulations of the Commodity Futures Trading Commission (“CFTC”) or any
successor regulation in effect

 
(the above criteria being hereinafter referred to as the “Applicable Minimum
Capital”).
 
(b) During any such period of suspension the Broker/Dealer shall, as consistent
with the protection of its customers, promptly reduce its business to a
condition whereby the principal amount hereof with accrued interest thereon
could be paid (together with the payment of any other obligation of the
Broker/Dealer under any other subordination agreement payable at or prior to the
payment hereof as well as the return of any Secured Demand Note and the
Collateral therefor held by the Broker/Dealer and returnable at or prior to the
payment hereof) without the Broker/Dealer’s net capital being below the
Applicable Minimum Capital, at which time the Broker/Dealer shall repay the
principal amount hereof plus accrued interest thereon on not less than five
days’ prior written notice to FINRA.
 
(c) The aggregate principal amount outstanding pursuant to this Agreement shall
mature on the first day at which under this paragraph 3 the Broker/Dealer has an
obligation to pay the principal amount hereof.
 
(d) If payment is made of all or any part of the principal hereof on the
Scheduled Maturity Date or any accelerated maturity date and if immediately
after any such payment the Broker/Dealer’s net capital is less than the
Applicable Minimum Capital, each Lender agrees irrevocably (whether or not such
Lender had any knowledge or notice of such fact at the time of any such payment)
to repay to the Broker/Dealer, its successors or assigns, the sum so paid, to be
held by the Broker/Dealer pursuant to the provisions hereof as if such payment
had never been made; provided, however, that any demand by the Broker/Dealer to
recover such payment must be made in writing to the Administrative Agent and the
Lenders, a copy of which must be provided to FINRA, within 120 calendar days
from the date of such payment.
 
(e) The Broker/Dealer shall immediately notify FINRA of any suspension of its
obligations to pay the principal amount hereof.
 
Included
4.
LIQUIDATION OF BROKER/DEALER IF SUSPENDED FOR 6 MONTHS OR MORE
[OPTIONAL]

 
If pursuant to the terms of paragraph 3 hereof, the Broker/Dealer’s obligation
to pay the principal amount hereof is suspended and does not mature, the
Broker/Dealer agrees (and each Lender recognizes) that if its obligation to pay
the principal amount hereof is ever suspended for a period of six months or
more, it will promptly take whatever steps are necessary to effect a rapid and
orderly complete liquidation of its business but the right of the Lenders to
receive payment hereunder shall remain subordinate as herein above set forth.
 
5.           PERMISSIVE PREPAYMENT WITHIN AND AFTER ONE YEAR
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
(a) With the prior written approval of FINRA, any time prior to one year
following the date of any Advance, the Broker/Dealer may, at its option, but not
at the option of the Administrative Agent or the Lenders, pay all or any portion
of the principal amount hereof to the Lenders prior to the Scheduled Maturity
Date (such payment being hereinafter referred to as “Prepayment”).  However, no
Prepayment prior to one year following the date of any Advance shall be made if:
 
(i)  
after giving effect thereto (and to all other payments of principal of
outstanding subordination agreements of the Broker/Dealer, including the return
of any Secured Demand Note and the Collateral therefor held by the
Broker/Dealer, the maturity or accelerated maturity of which are scheduled to
occur within six months after the date such Prepayment is to occur pursuant to
the provisions of this paragraph, or on or prior to the Scheduled Maturity Date
for payment of the principal amount hereof disregarding this Paragraph,
whichever date is earlier) without reference to any projected profit or loss of
the Broker/Dealer, either aggregate indebtedness of the Broker/Dealer would
exceed 900 percent of its net capital or its net capital would be less than 200
percent of the minimum dollar amount required by the Rule or, in the case of a
Broker/Dealer operating pursuant to the Alternative Net Capital Requirement, its
net capital would be less than 6 percent of aggregate debit items computed in
accordance with Exhibit A to Rule 15c3-3 under the Act, or, in the event that
the Broker/Dealer is subject to the provisions of Paragraph (a)(6)(v) or
(c)(2)(x)(C) of the Rule, the net capital of the Broker/Dealer would be less
than the amount required to satisfy the 1000 percent test stated in such
applicable paragraph, or, if an applicant for registration or registered under
the CEA, the Broker/Dealer’s net capital would be less than the percent or
amount specified in Section 1.17(h)(2)(vii)(B) of the regulations of the CFTC,
or the Broker/Dealer’s net capital would be less than any such other percent or
amount test as may be made applicable to the Broker/Dealer by FINRA, the SEC or
the CFTC at the time Prepayment is to be made; or

 
(ii)  
pre-tax losses of the Broker/Dealer during the latest three-month period equaled
more than 15 percent of current excess net capital.

 
(b) With the prior written approval of FINRA, at any time subsequent to one year
following the date of any Advance, the Broker/Dealer may, at its option, but not
at the option of the Administrative Agent or the Lenders, make Prepayment(s).
However, no Prepayment subsequent to one year following the date of any Advance
shall be made if, after giving effect thereto (and to all other payments of
principal of outstanding subordination agreements of the Broker/Dealer,
including the return of any Secured Demand Note and the Collateral therefor held
by the Broker/Dealer, the maturity or accelerated maturity of which are
scheduled to occur within six months after the date such Prepayment is to occur
pursuant to the provisions of this paragraph, or on or prior to the Scheduled
Maturity Date for payment of the principal amount hereof disregarding this
paragraph, whichever date is earlier) without reference to any projected
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
profit or loss of the Broker/Dealer, any of the following circumstances apply at
the time such Prepayment is to be made:
 
(i)  
in the event that the Broker/Dealer is not operating pursuant to the Alternative
Net Capital Requirement, the aggregate indebtedness of the Broker/Dealer would
exceed 1000 percent of its net capital as those terms are defined in the Rule or
any successor rule in effect (or such other percent as may be made applicable to
the Broker/Dealer by FINRA, pursuant to its rules, or by the SEC), or

 
(ii)  
in the event that the Broker/Dealer is operating pursuant to the Alternative Net
Capital Requirement, the net capital of the Broker/Dealer would be less than 5
percent (or such other percent as may be made applicable to the Broker/Dealer by
FINRA, pursuant to its rules, or by the SEC) of aggregate debit items computed
in accordance with Exhibit A to Rule 15c3-3 under the Act or any successor rule
in effect, or

 
(iii)  
the Broker/Dealer’s net capital, as defined in the Rule or any successor rule in
effect, would be less than 120 percent (or such other percent as may be made
applicable to the Broker/Dealer by FINRA, pursuant to its rules, or by the SEC)
of the minimum dollar amount required by the Rule as in effect at such time (or
such other dollar amount as may be made applicable to the Broker/Dealer by
FINRA, pursuant to its rules, or by the SEC), or

 
(iv)  
in the event that the Broker/Dealer is subject to the provisions of paragraph
(a)(6)(v) or (c)(2)(x)(C) of the Rule, the net capital of the Broker/Dealer
would be less than the amount required to satisfy the 1000 percent test (or such
other percent test as may be made applicable to the Broker/Dealer by FINRA,
pursuant to its rules, or by the SEC) stated in such applicable paragraph, or

 
(v)  
in the event that the Broker/Dealer is registered under the CEA, the net capital
of the Broker/Dealer (as defined in and calculated in accordance with the CEA or
the regulations thereunder) would be less than the percent or amount specified
in Section 1.17(h)(2)(vii)(A) of the regulations of the CFTC or any successor
regulation in effect.

 
(c) If Prepayment is made of all or any part of the principal hereof prior to
the Scheduled Maturity Date and if immediately after such Prepayment the
Broker/Dealer’s net capital is less than the amount required to permit such
Prepayment pursuant to the foregoing provisions of this paragraph, each Lender
agrees irrevocably (whether or not such Lender had any knowledge or notice of
such fact at the time of such Prepayment) to repay the Broker/Dealer, its
successors or assigns (or, if such Prepayment is then being held by the
Administrative Agent on behalf of the Lenders, to cause the Administrative Agent
to repay the Broker/Dealer, its successors or assigns), the sum so paid to be
held by the Broker/Dealer pursuant to the provisions hereof as if such
Prepayment had never been made; provided, however, that any demand by the
Broker/Dealer to recover such Prepayment must be made in writing to the
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
Administrative Agent and the Lenders, a copy of which must be provided to FINRA,
within 120 calendar days from the date of such Prepayment.
 
Excluded
6.
LENDERS’ RIGHT TO ACCELERATE MATURITY [OPTIONAL]

 
Subject to the provisions of paragraph 3 hereof, by written notice delivered to
the Broker/Dealer at its principal office and to FINRA given no sooner than six
months from the date hereof, the Lenders may accelerate payment to the last
Business Day (as defined in Rider A) of a calendar month not less than six
months after the receipt of such notice by both the Broker/Dealer and FINRA, but
the right of the Lenders to receive payment of the principal amount hereof and
interest shall remain subordinate as hereinafter provided.
 
Included
7.
ACCELERATED MATURITY UPON THE OCCURRENCE OF AN EVENT OF
ACCELERATION [OPTIONAL]

 
(a) By prior written notice to the Broker/Dealer at its principal office and to
FINRA upon the occurrence of any Event of Acceleration (as herein after
defined), given no sooner than six months from the effective date of this
Agreement, the Lenders may accelerate the maturity of the payment obligation of
the Broker/Dealer under this Agreement, together with accrued interest or
compensation thereon, to the last Business Day of a calendar month which is not
less than six months after notice of acceleration is received by the
Broker/Dealer and FINRA. The right of the Lenders to receive payment, together
with accrued interest or compensation thereon, shall remain subordinate as
herein above set forth.
 
(b) If, upon the acceleration of maturity resulting from the occurrence of an
Event of Acceleration, the payment obligation of the Broker/Dealer is suspended
pursuant to paragraph 3 hereof, and liquidation of the Broker/Dealer has not
commenced on or prior to such accelerated maturity date, then notwithstanding
paragraph 3 hereof, the payment obligation of the Broker/Dealer with respect to
this Agreement shall mature on the day immediately following such accelerated
maturity date and in any such event the payment obligations of the Broker/Dealer
with respect to all other subordination agreements then outstanding shall also
mature at the same time. The right of the Lenders to receive payment, together
with accrued interest or compensation thereon, shall remain subordinate as
herein above set forth.
 
(c) Events of Acceleration which may be included in a subordination agreement
are limited by paragraph (b)(10)(i) of Appendix D to the Rule and are limited
to:
 
(i)  
Failure to pay interest or any installment of principal on a subordination
agreement as scheduled;

 
(ii)  
Failure to pay when due other money obligations of a specified material amount;

 
(iii)  
Discovery that any material, specified representation or warranty of the
Broker/Dealer which is included in the subordination agreement and on which the
subordination agreement was based or continued was inaccurate in a material
respect at the time made;

 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
(iv)  
Any specified and clearly measurable event which is included in the
subordination agreement and which the Lenders and the Broker/Dealer agree (1) is
a significant indication that the financial position of the Broker/Dealer has
changed materially and adversely from agreed upon specified norms; or (2) could
materially and adversely affect the ability of the Broker/Dealer to conduct its
business as conducted on the date the subordination agreement was made; or (3)
is a significant change in the senior management of the Broker/Dealer or in the
general business conducted by the Broker/Dealer from that which obtained on the
date the subordination agreement became effective;

 
(v)  
Any continued failure to perform agreed covenants included in the

 
 
subordination agreement relating to the conduct of the business of the
Broker/Dealer or relating to the maintenance and reporting of its financial
position.

 
(d) The Events of Acceleration (“Events of Acceleration”) which are included in
this Agreement are as follows:
 
(i)  
Failure to pay any installment of principal on a subordination agreement as
scheduled or failure to pay any interest on a subordination agreement as
scheduled and such failure shall continue unremedied for a period of 3 Business
Days;

 
(ii)  
Failure to pay when due and payable other money obligations in an aggregate
principal amount exceeding $5,000,000 and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
evidencing or governing such money obligations;

 
(iii)  
Discovery that any of the representations and warranties of the Broker/Dealer
set forth in paragraph 24(a) below (with respect to the Broker/Dealer only) and
in Section 15 of Rider A, which the parties agree are material to this Agreement
and on which this Agreement was based, shall prove to have been inaccurate in a
material respect at the time made;

 
(iv)  
Any of the following events, which the parties hereby agree (1) are significant
indications that the financial position of the Broker/Dealer has changed
materially and adversely from agreed upon specified norms; (2) could materially
and adversely affect the Borrower’s ability to conduct its business as conducted
on the date of this Agreement or (3) is a significant change in the senior
management of the Broker/Dealer or in the general business conducted by the
Broker/Dealer from that which obtained on the date of this Agreement:  the
occurrence of (x) a default or event of default under any written contract or
other agreement of the Parent (as defined in Rider A) or any of its Subsidiaries
(as defined in Rider A) involving Indebtedness owed to any Person in an amount
in excess of $50,000,000 per annum after the applicable grace period, if any,
specified in the

 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
applicable contract or agreement evidencing or governing such Indebtedness or
(y) the occurrence of any Change in Control (as defined in Rider A); and

 
(v)  
Continued failure to perform any of the covenants set forth in Section 16(a) of
Rider A and such failure shall continue unremedied for a period of 30 days after
the earlier of (i) any Responsible Officer of the Broker/Dealer becomes aware of
such failure, or (ii) notice thereof shall have been given to the Broker/Dealer
by the Administrative Agent (which notice will be given at the request of any
Lender) or continued failure to perform any of the covenants set forth in
Sections 16(b) and 17 of  Rider A.

 
Included
8.
ACCELERATED MATURITY UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT [OPTIONAL]

 
(a) Notwithstanding the provisions of paragraph 3 hereof, if liquidation of the
business of the Broker/Dealer has not already commenced, the payment obligation
of the Broker/Dealer under this Agreement shall mature, together with accrued
interest or compensation thereon, upon the occurrence of an Event of Default set
forth in subparagraph (b) or (c) below (each, an “Event of Default” and
collectively, the “Events of Default”). The date on which such Event of Default
occurs shall, if liquidation of the Broker/Dealer has not already commenced, be
the date on which the payment obligations of the Broker/Dealer with respect to
all other subordination agreements then outstanding shall mature but the right
of the Lenders to receive payment, together with accrued interest or
compensation, shall remain subordinate as herein above set forth.
 
(b) Events of Default which may be included in a subordination agreement are
limited by paragraph (b)(10)(ii) of Appendix D to the Rule and are limited to:
 
(i)  
The making of an application by the Securities Investor Protection Corporation
for a decree adjudicating that customers of the Broker/Dealer are in need of
protection under the SIPA and the failure of the Broker/Dealer to obtain the
dismissal of such application within 30 days;

 
(ii)  
The aggregate indebtedness of the Broker/Dealer exceeding 1500 percent of its
net capital or, in the case of a Broker/Dealer that has elected to operate under
paragraph (a)(1)(ii) of the Rule, its net capital computed in accordance
therewith is less than 2 percent of its aggregate debit items computed in
accordance with Exhibit A to Rule 15c3-3 under the Act or, if registered as a
futures commission merchant, 4 percent of the funds required to be segregated
pursuant to the CEA and the regulations thereunder (less the market value of
commodity options purchased by option customers on or subject to the rules of a
contract market, each such deduction not to exceed the amount of funds in the
option customer’s account), if greater, throughout a period of 15 consecutive
Business Days, commencing on the day the Broker/Dealer first determines and
notifies the

 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
Examining Authority for the Broker/Dealer, or the Examining Authority or the SEC
first determines and notifies the Broker/Dealer of such fact;
 
(iii)  
The SEC shall revoke the registration of the Broker/Dealer;

 
(iv)  
The Examining Authority shall suspend (and not reinstate within 10 days) or
revoke the broker’s or dealer’s status as a member thereof;

 
(v)  
Any receivership, insolvency, liquidation pursuant to the SIPA or otherwise,
bankruptcy, assignment for the benefit of creditors, reorganization whether or
not pursuant to bankruptcy laws, or any other marshalling of the assets and
liabilities of the Broker/Dealer.

 
(c) The Events of Default included in this Agreement are as follows:


(i)  
The making of an application by the Securities Investor Protection Corporation
for a decree adjudicating that customers of the Broker/Dealer are in need of
protection under the SIPA and the failure of the Broker/Dealer to obtain the
dismissal of such application within 30 days;

 
(ii)  
The aggregate indebtedness of the Broker/Dealer exceeding 1500 percent of its
net capital or, in the case of a Broker/Dealer that has elected to operate under
paragraph (a)(1)(ii) of the Rule, its net capital computed in accordance
therewith is less than 2 percent of its aggregate debit items computed in
accordance with Exhibit A to Rule 15c3-3 under the Act or, if registered as a
futures commission merchant, 4 percent of the funds required to be segregated
pursuant to the CEA and the regulations thereunder (less the market value of
commodity options purchased by option customers on or subject to the rules of a
contract market, each such deduction not to exceed the amount of funds in the
option customer’s account), if greater, throughout a period of 15 consecutive
Business Days, commencing on the day the Broker/Dealer first determines and
notifies the Examining Authority for the Broker/Dealer, or the Examining
Authority or the SEC first determines and notifies the Broker/Dealer of such
fact;

 
(iii)  
The SEC shall revoke the registration of the Broker/Dealer;

 
(iv)  
The Examining Authority shall suspend (and not reinstate within 10 days) or
revoke the Broker/Dealer’s status as a member thereof;

 
(v)  
Any receivership, insolvency, liquidation pursuant to the SIPA or otherwise,
bankruptcy, assignment for the benefit of creditors, reorganization whether or
not pursuant to bankruptcy laws, or any other marshalling of the assets and
liabilities of the Broker/Dealer

 
Included
9.
LIQUIDATION OF BROKER/DEALER UPON THE OCCURRENCE OF AN EVENT OF DEFAULT
[OPTIONAL]

 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
 
If liquidation of the business of the Broker/Dealer has not already commenced,
the rapid and orderly liquidation of the business of the Broker/Dealer shall
then commence upon the happening of an Event of Default (defined in paragraph 8
of this Agreement.)
 
10.           ACCELERATION IN EVENT OF INSOLVENCY
 
Notwithstanding the provisions of paragraph 3 hereof, the Broker/Dealer’s
obligation to pay the unpaid principal amount hereof shall forthwith mature,
together with interest accrued thereon, in the event of any receivership,
insolvency, liquidation pursuant to SIPA or otherwise, bankruptcy, assignment
for the benefit of creditors, reorganization whether or not pursuant to
bankruptcy laws, or any other marshalling of the assets and liabilities of the
Broker/Dealer; but payment of the same shall remain subordinate as herein above
set forth.
 
11.           EFFECT OF DEFAULT
 
Default in any payment hereunder, including the payment of interest, shall not
accelerate the maturity hereof except as herein specifically provided, and the
obligation to make payment shall remain subordinate as herein above set forth.
 
12.           NOTICE OF MATURITY OR ACCELERATED MATURITY
 
The Broker/Dealer shall, in addition to any other notice required pursuant to
this Agreement, immediately notify FINRA if:
 
(a) any acceleration of maturity occurs pursuant to the this Agreement; or
 
(b) after giving effect to all Payments of Payment Obligations (as such terms
are defined in (a)(2)(iv) of Appendix D of the Rule) under subordination
agreements then outstanding that are then due or mature within the following six
months without reference to any projected profit or loss of the Broker/Dealer,
the net capital of the Broker/Dealer would be less than the Applicable Minimum
Capital (as that term and criteria is defined in paragraph 3 of this Agreement.)
 
13.           NON-LIABILITY OF FINRA
 
Each of the Administrative Agent and each Lender irrevocably agrees that the
loan evidenced hereby is not being made in reliance upon the standing of the
Broker/Dealer as a member of FINRA or upon FINRA’s surveillance of the
Broker/Dealer’s financial position or its compliance with the By-Laws, rules and
practices of FINRA. Each of the Administrative Agent and each Lender has made
such investigation of the Broker/Dealer and its partners, officers, directors,
stockholders and other principals, from sources other than FINRA, as the
Administrative Agent and such Lender deems necessary and appropriate under the
circumstances. Neither the Administrative Agent nor any Lender is relying upon
FINRA to provide, or cause to be provided, any information concerning or
relating to the Broker/Dealer, the Administrative Agent and each Lender agrees
that FINRA has no responsibility to disclose, or cause to be disclosed, to the
Administrative Agent or any Lender any information concerning or relating to the
Broker/Dealer which it may have now, or at any future time have.  Each of the
Administrative Agent and each Lender agrees that neither FINRA, nor any
director, officer or
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
employee of FINRA, shall be liable to the Administrative Agent or any Lender
with respect to this agreement or the repayment of the loan evidenced hereby or
of any interest or other compensation thereon.
 
14.           CEA APPLICANT OR REGISTRANT NOTIFICATION REQUIREMENTS
 
If the Broker/Dealer is an applicant for registration or registered under the
CEA, the Broker/Dealer agrees, consistent with the requirements of Section
1.17(h) of the regulations of the CFTC (17 CFR 1.17(h)) or any successor
regulation, that:
 
(a) whenever prior written notice by the Broker/Dealer to FINRA is required
pursuant to the provisions of this Agreement, the same prior written notice
shall be given by the Broker/Dealer to (i) the CFTC and/or (ii) the commodity
exchange of which the Broker/Dealer is a member and which is then designated by
the CFTC as the Broker/Dealer’s designated self-regulatory organization (the
“DSRO”);
 
(b) whenever prior written consent, permission or approval of FINRA is required
pursuant to the provisions of this Agreement, the Broker/Dealer shall also
obtain the prior written consent, permission or approval of the CFTC and/or of
the DSRO; and
 
(c) whenever the Broker/Dealer provides or receives written notice of
acceleration of maturity pursuant to the provisions of this Agreement, the
Broker/Dealer shall promptly give written notice thereof to the CFTC and/or to
the DSRO.
 
15.           BROKER/DEALER, LENDERS AND ADMINISTRATIVE AGENT
 
(a) The term “Broker/Dealer” as used in this Agreement shall include the
Broker/Dealer, its heirs, executors, administrators, successors and assigns. The
provisions of this Agreement shall be binding upon such persons.
 
(b) The term “Lender” or “Lenders” as used in this Agreement shall include the
Lender or Lenders, its and their heirs, executors, administrators, successors
and assigns.  The provisions of this Agreement shall be binding upon such
persons.
 
(c) The term “Administrative Agent” as used in this Agreement shall include the
Administrative Agent, its heirs, executors, administrators, successors and
assigns.  The provisions of this Agreement shall be binding upon such persons
 
16.           EFFECT OF FINRA MEMBERSHIP TERMINATION
 
Upon termination of the Broker/Dealer as a member of FINRA, the references
herein to FINRA shall be deemed to refer to the then designated Examining
Authority. The term “Examining Authority” shall refer to the regulatory body
having responsibility for inspecting or examining the Broker/Dealer for
compliance with financial responsibility requirements under Section 78iii(c) of
SIPA and Section 17(d) of the Act.
 
17.           EFFECTIVE DATE
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
 
This Agreement shall be effective from the date on which it is approved by FINRA
and executed by the parties and shall not be modified or amended without the
prior written approval of FINRA.
 
18.           ENTIRE AGREEMENT
 
This instrument, together with Rider A incorporated pursuant to paragraph 23 of
this Agreement, embodies the entire agreement among the Broker/Dealer, the
Administrative Agent and the Lenders. No other evidence of such agreement has
been or will be executed or effective without the prior written consent of
FINRA.
 
19.           CANCELLATION, TRANSFER, SALE AND ENCUMBRANCE
 
(a) This agreement shall not be subject to cancellation by either party.
 
(b) This agreement may not be terminated, rescinded or modified if the effect
thereof would be inconsistent with the requirements of the Rule or Appendix D to
the Rule. Any and all amendments or modifications to this agreement require the
prior written approval of FINRA.
 
(c) The rights and obligations under this agreement may not be transferred,
sold, assigned, pledged, or otherwise encumbered or disposed of, and no lien,
charge or other encumbrance may be created or permitted to be created thereon
without the prior written consent of FINRA.
 
20.           NO RIGHT OF SET-OFF
 
The Administrative Agent and the Lenders agree that they are not taking and will
not take or assert as security for the payment of the loan any security interest
in or lien upon, whether created by contract, statute or otherwise, any property
of the Broker/Dealer or any property in which the Broker/Dealer may have an
interest, which is or at any time may be in the possession or subject to the
control of the Administrative Agent or any Lender.  The Administrative Agent and
each of the Lenders hereby waive, and further agree that they will not seek to
obtain payment of any Advance in whole or in any part by exercising any right of
set-off it may assert or possess (whether created by contract, statute or
otherwise).  Any agreement between the Broker/Dealer, the Administrative Agent
and/or any Lender (whether in the nature of a general loan and collateral
agreement, a security or pledge agreement or otherwise) shall be deemed amended
hereby to the extent necessary so as not to be inconsistent with the provisions
of this paragraph.
 
21.           ARBITRATION
 
Any controversy arising out of or relating to this agreement shall be submitted
to and settled by arbitration pursuant to the By Laws and rules of FINRA. The
Broker/Dealer, the Administrative Agent and the Lenders shall be conclusively
bound by such arbitration.
 
22.           GOVERNING LAW
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
 
This agreement shall be deemed to have been made under, and shall be governed
by, the laws of the State of New York in all respects.
 
Included
23.
OPTIONAL RIDER [OPTIONAL]

 
By incorporating this provision, the Broker/Dealer, the Administrative Agent and
each Lender agree to include as part of this Agreement the terms and provisions
contained in “Rider A” attached to this Agreement. The parties hereto may, via
the annexed rider, add any mutually agreed upon term that is acceptable to FINRA
and is not inconsistent with the Rule or Appendix D to the Rule. The parties, by
incorporating this provision and the terms included in the incorporated Rider A,
represent to FINRA, for its reliance, that no provision of Rider A, singly or in
combination with any or all of the provisions of this Agreement, is inconsistent
with any provision of Appendix D to the Rule or of any other applicable
provision of the SEA, the rules and regulations thereunder, or the rules of
FINRA, nor do any such provisions impede the ability of the Broker/Dealer to
comply therewith.
 
24.           REPRESENTATIONS
 
The parties to this Agreement, by affixing their signatures to this Agreement
represent to FINRA, for its reliance, that:
 
(a) this Agreement is a legally valid and binding obligation on the parties; and
 
(b) this Agreement, as executed below, conforms in every respect to and with any
draft hereof which may have been heretofore submitted to and approved by FINRA
for actual execution.
 


 
(Signature Page Follows)
 
 
 
 
 
 
 
 


 
14

--------------------------------------------------------------------------------

 




 
25.           EXECUTION
 
IN WITNESS HEREOF the parties hereto have set their hands and seals this 3rd day
of March, 2014.
 


 
 
By:
/s/  ANTONIO URSANO, JR.       Name:  Antonio Ursano, Jr.       Title: 
Director, President and Chief Executive Officer                



 


 


 


[Signature Page – Revolving Note and Cash Subordination Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 
By:
/s/ PAULA MUELLER       Name: Paula Mueller       Title: Director              
    SUNTRUST BANK, as Administrative Agent       



 
By:
/s/ DEBRA BASLER   By:  /s/ KAREN WEICH Name: Debra Basler   Name: Karen Weich
Title: Managing Director     Vice President            
BMO HARRIS BANK, N.A., as a Lender
  By:  /s/ STEPHEN GIACOLONE         Name:  Stephen Giacolone         Title: 
Assistant Vice President                     LLOYDS BANK PLC, as a Lender 


 
 
 
 
 
 
 
 
 
 


[Signature Page – Revolving Note and Cash Subordination Agreement]
 
 

--------------------------------------------------------------------------------

 


[mm03-0414finra_logo.jpg]
 

FINRA Form REV - 33R
EXHIBIT A
 
REVOLVING NOTE
 
For value received, WILLIS SECURITIES, INC. (“Broker/Dealer”)
 
hereby promises to pay to
____________________                                                                                     (the
“Lender”)
 
on the 3rd day of March, 2016 (“Scheduled Maturity Date”), the principal sum
 
of the aggregate unpaid principal amount of all Advances made by the Lender to
the Broker/Dealer under the terms of a Revolving Note And Cash Subordination
Agreement between the Broker/Dealer and certain lenders from time to time
parties thereto (collectively, the “Lenders”), SunTrust Bank (the
“Administrative Agent”), as Administrative Agent, BMO Harris Bank, N.A., as
Syndication Agent and Lloyds Bank plc, as Documentation Agent, dated the 3rd day
of March, 2014 (the “Agreement”), as shown on the attached schedule. Such sum
shall not exceed $____________.
 
The Broker/Dealer also promises to pay interest on the unpaid principal amount
of each Advance hereunder from the date of each such Advance until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum established as set forth in Rider A of the Agreement, said
interest to be payable on each Interest Payment Date as set forth in Rider A of
the Agreement.
 
This Revolving Note is subject in all respects to the provisions of the
Agreement, which are deemed to be incorporated herein and a copy of which may be
examined at the principal office of the Broker/Dealer.
 
All principal and interest payable hereunder shall be due and payable in
accordance with the terms of the Agreement. Principal and interest payments
shall be in money of the United States, lawful at such times for the
satisfaction of public and private debts.
 
The Broker/Dealer promises to pay costs of collection, including reasonable
attorney's fees, if default is made in the payment of this Revolving Note.
 
The terms and provisions of this Revolving Note shall be governed by the
applicable laws of the State of New York.
 


 
(Signature Page Follows)
 
 


 
 

--------------------------------------------------------------------------------

 


IN WITNESS HEREOF the parties hereto have set their hands and seals this __ day
of _____________, 2014 .
 


 
By:
        Name:         Title:                    
(Broker/Dealer)
     



 
 
 
 
 
 
 
 
 
 


 


 


[Signature Page – Revolving Note]


 
 

--------------------------------------------------------------------------------

 


 
 
[mm03-0414finra_logo.jpg]
FINRA Form REV - 33R
SCHEDULE to EXHIBIT A
 
SCHEDULE
 
Advances/Payments and Interest of Account Referred to in the Revolving Note

 

--------------------------------------------------------------------------------

 
Commitment Amount $_______________
 
Date of
Advance
Amount
Advanced
Interest
Rate
Date of Re-
Payment
Principal
Amount Re-Paid
Date of Interest
Paid
Amount of
Interest Paid
Outstanding
Amount after
Transaction
Signature
                                                                               
                                             

 
 
 

 
 
 

--------------------------------------------------------------------------------

 


RIDER A


Any references to a “Section” or “Sections” in this Rider A, shall refer to a
Section or Sections in this Rider A unless they specifically are stated to refer
to a Section or Sections in the Agreement itself.  Any references to a
“Paragraph” or “Paragraphs” in this Rider A shall refer to a Paragraph or
Paragraphs in the Agreement to which this Rider is attached unless they
specifically are stated to refer to a Paragraph or Paragraphs in this Rider
itself.


1.            Defined Terms.


(a)            The following terms are defined in the paragraphs or
sub-paragraphs referenced opposite such terms in the Agreement to which this
Rider A is attached:



 
“Act”
Introductory Paragraph
   
“Administrative Agent”
Introductory Paragraph
   
“Advance”
Paragraph 1(a)
   
“Alternative Net Capital Requirement”
Paragraph 3(a)(ii)
   
“Applicable Minimum Capital”
Paragraph 3(a)
   
“Broker/Dealer”
Introductory Paragraph
   
“CEA”
Paragraph 3(a)(v)
   
“CFTC”
Paragraph 3(a)(v)
   
“Commitment”
Paragraph 1(a)
   
“Commitment Amount”
Paragraph 1(a)
   
“Commitment Schedule”
Paragraph 1(a)
   
“Credit Line”
Paragraph 1(a)
   
“Credit Period”
Paragraph 1(a)
   
“DSRO”
Paragraph 14(a)
   
“Event of Acceleration”
Paragraph 7(d)
   
“Events of Default”
Paragraph 8(a)
   
“Examining Authority”
Paragraph 16
   
“FINRA”
Introductory Paragraph
   
“Interest Payment Date”
Paragraph 2 of the Revolving Note
   
“Lender”
Introductory Paragraph
   
“Optional Rider”
Paragraph 1(g)
   
“Prepayment”
Paragraph 5(a)
   
“Revolving Note”
Paragraph 1(d)
   
“Rule”
Paragraph 3(a)(i)
   
“Scheduled Maturity Date”
Paragraph 1(c)
   
“SEA”
Introductory Paragraph
   
“SEC”
Paragraph 3(a)(i)
   
“SIPA”
Paragraph 2
 



(b)           In addition, as used in this Rider A, the following terms shall
have the meanings set forth below:
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 

 
“Administrative Agent’s Office” means the Administrative Agent’s address
identified on Schedule 27 hereto, or such other address or account as the
Administrative Agent may from time to time notify to the Broker/Dealer and the
Lenders.
 
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agency Fee Letter” means the agency fee letter agreement dated as of January
23, 2014, among the Broker/Dealer, SunTrust Robinson Humphrey, Inc. and SunTrust
Bank.
 
“Agents” means, collectively, the Administrative Agent, each Arranger, the
Syndication Agent and the Documentation Agents.
 
“Agreement” means the Revolving Note and Cash Subordination Agreement, dated as
of March 3, 2014, among the Broker/Dealer, the Administrative Agent, and the
Lenders from time to time parties thereto, to which this Rider A is attached.
 
“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 23, 2001.
 
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:
 
Applicable Rate
Pricing
Level
Debt Ratings
S&P/Moody’s
Commitment Fee
Eurocurrency
Rate+
Base
Rate+
1
BBB+/Baa1 or better
0.250%
1.500%
0.500%
2
BBB/Baa2
0.275%
1.625%
0.625%
3
BBB-/Baa3
0.300%
1.750%
0.750%
4
BBB-/Ba1
or
BB+/Baa3
0.350%
2.000%
1.000%
5
BB+/Ba1 or worse
0.400%
2.250%
1.250%



For purposes hereof, “Debt Rating” means, as of any date of determination, the
rating as determined by either S&P or Moody’s (collectively, the “Debt
Ratings”), as applicable, of the Parent’s guaranteed, senior unsecured long-term
debt; provided that (a) if the respective Debt Ratings issued by foregoing
rating agencies differ by one level, other than as expressly provided in Pricing
Level 4 above, then the Pricing Level for the higher of such Debt Ratings shall
apply (with the Debt Rating for Pricing Level 1 being the highest and the Debt
Rating for Pricing Level 5 being the lowest); (b) if there is a split in Debt
Ratings of more than one level, then the Pricing Level that is one level lower
than the Pricing Level of the higher Debt Rating shall apply; (c) if the Parent
has only one Debt Rating, the Pricing Level for such Debt Rating shall apply;
(d) if the Parent does not have any Debt Rating (other than as a result of both
S&P and Moody’s ceasing to be engaged in the business of rating debt, in which
case the provisions of the next sentence shall apply), then Pricing Level 5 will
apply.  If either the rating system of S&P or Moody’s
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
shall change in a manner that directly and materially impacts the pricing grid
set forth above, or if both S&P and Moody’s shall cease to be engaged in the
business of rating debt, then in either such case the  Broker/Dealer and the
Lenders shall negotiate in good faith to amend the references to Debt Ratings in
the table above to reflect such changed rating system or to replace such rating
system with an alternative measurement scheme, as applicable, and pending the
effectiveness of any such amendment, the ratings of such rating agency (or both
rating agencies, if applicable) most recently in effect prior to such change or
cessation shall be employed in determining the Applicable Rate.
 
Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the first Borrowing Request.  Thereafter, each change in the
Applicable Rate resulting from a publicly announced change in the Debt Rating
(other than as a result of a change in the rating system of S&P or Moody’s)
shall be effective during the period commencing on the date of the public
announcement thereof, irrespective of when notice of such change shall have been
furnished by the Broker/Dealer to the Administrative Agent and the Lenders, and
ending on the date immediately preceding the effective date of the next such
change.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arranger Fee Letter” means the arranger fee letter agreement dated as of
January 23, 2014, among the Broker/Dealer, SunTrust Robinson Humphrey, Inc.,
SunTrust Bank, BMO Capital Markets Corp, BMO Harris Bank, N.A., Lloyds
Securities Inc. and Lloyds Bank plc.
 
“Arrangers” means SunTrust Robinson Humphrey, Inc., BMO Capital Markets Corp and
Lloyds Securities Inc., each in its capacity as a joint lead arranger of the
Agreement.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 32(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit B or any other form approved by the Administrative Agent.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%; (b) the rate of interest in effect
for such day as publicly announced from time to time by SunTrust as its “prime
rate”; and (c) the Eurocurrency Rate for an Interest Period of one month plus
1.00%.  The “prime rate” is a rate set by SunTrust Bank based upon various
factors including SunTrust Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by SunTrust Bank shall take effect at the opening
of business on the day specified in the public announcement of such change.
 
“Base Rate Advance” means an Advance that bears interest based on the Base Rate.
 
“Borrowing Request” means a notice of (a) an Advance, (b) a conversion of an
Advance or Advances from one Type to the other or (c) a continuation of an
Advance or Advances that are Eurocurrency Rate Advances pursuant to Section
2(a), which, if in writing, shall be substantially in the form of Exhibit C.
 
“Broker/Dealer Materials” has the meaning specified in Section 16.
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
“Business Day” means (i) any day excluding Saturday, Sunday or any other day
which is a legal holiday under the laws of the State of New York or is a day on
which banking institutions located in such state are authorized or required by
Law to close and (ii) with respect to all notices, determinations, fundings and
payments in connection with the Eurocurrency Rate or any Eurocurrency Rate
Advances, the term “Business Day” shall mean any day which is a Business Day
described in clause (i) and which is also a day for trading by and between banks
in Dollar deposits in the London interbank market.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital or
finance leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the SEA and the rules of the SEC thereunder as in effect on the date
hereof) of Equity Interests representing more than 50% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Parent; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Parent by Persons who were neither (i) nominated
by the board of directors of the Broker/Dealer or the Parent nor (ii) appointed
by directors so nominated; (c) the failure of the Parent to own, directly or
indirectly, at least 80% of the outstanding Equity Interests of WNA; (d) the
failure of the Parent to own, directly or indirectly, at least 80% of the
outstanding Equity Interests of the Broker/Dealer; or (e) the failure of the
Parent to own, directly or indirectly, at least 80% of the outstanding Equity
Interests of WGL
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority; or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or United States or foreign regulatory authorities, in each
case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
 
“Code” means the Internal Revenue Code of 1986 as amended and in effect from
time to time.
 
“Compliance Certificate” shall mean a certificate from a Financial Officer of
the Broker/Dealer in a form agreed between the Broker/Dealer and the
Administrative Agent.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation (including pursuant to SIPA), administration, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
“Default” means any event or condition that constitutes an Event of Default, an
Event of Acceleration or a Funding Blockage Event or that, with the giving of
any notice, the passage of time, or both, would, unless cured or waived, become
an Event of Default, an Event of Acceleration or a Funding Blockage Event.
 
“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Advance plus (iii) 2% per
annum; provided that with respect to a Eurocurrency Rate Advance, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Advance plus 2% per annum.
 
“Defaulting Lender” means, subject to Section 6, any Lender that (a) has failed
to (i) fund all or any portion of its Advances within two Business Days of the
date such Advances were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Broker/Dealer in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due; (b) has notified the Broker/Dealer or the Administrative Agent in
writing that it does not intend to comply with such Lender’s funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lenders’ obligation to fund an Advance
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied); (c) has failed, within two Business Days
after written request by the Administrative Agent or the Broker/Dealer, to
confirm in writing to the Administrative Agent and the Broker/Dealer that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by the Administrative Agent and the
Broker/Dealer); or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other Federal or state regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in such Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 6)) upon delivery of written notice of such determination to
the Broker/Dealer and each Lender.
 
“Dollar” and “$” mean the lawful money of the United States.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 32(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 32(b)(iii)).
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in)
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
such Person or warrants, rights or options for the purchase or acquisition from
such Person of such shares (or such other interests), and all of the other
ownership or profit interests in such Person (including partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Broker/Dealer, is treated as a single employer under
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the failure to meet the minimum funding standard of Sections 412 and 430 of the
Code or Sections 302 and 303 of ERISA, in each case, whether or not waived; the
failure to make a required contribution to any Pension Plan or Multiemployer
Plan that would result in the imposition of a lien or other encumbrance or the
provision of security under Section 430 of the Code or Section 303 or 4068 of
ERISA, or the arising of such a lien or encumbrance; there being or arising any
“unpaid minimum required contribution” or “accumulated funding deficiency” (as
defined or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle
B of Title I of ERISA), whether or not waived; or a determination that any
Pension Plan is, or is expected to be, in at-risk status under Title IV of
ERISA; (c) a withdrawal by the Parent or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (d) a complete or partial withdrawal by the Parent or any ERISA Affiliate
from a Multiemployer Plan, or notification that a Multiemployer Plan is in
reorganization or is insolvent, or the receipt by the Parent or any ERISA
Affiliate of any notice that a Multiemployer Plan is in endangered or critical
status under Section 305 of ERISA; (e) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate, any Pension Plan or Multiemployer Plan; (f) the occurrence of an
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Parent or any ERISA Affiliate; or (h) engaging in a non-exempt
prohibited transaction within the meaning of Section 4975 of the Code or Section
406 of ERISA.
 
“Eurocurrency Rate” means, with respect to each Interest Period for a
Eurocurrency Rate Advance, the rate per annum equal to the British Bankers
Association LIBO Rate or the successor thereto if the British Bankers
Association is no longer making a LIBO Rate available (“BBA LIBOR”) as published
by Bloomberg (or other commercially available sources providing quotations of
BBA LIBOR as determined in good faith by the Administrative Agent from time to
time) at approximately 11:00 A.M. (London time) two (2) Business Days prior to
the commencement of such Interest Period, for deposits in Dollars with a
maturity comparable to such Interest Period; provided, however, that if the rate
referred to above is not available at any such time for any reason, then the
rate referred to above shall instead be the interest rate per annum, as
determined in good faith by the Administrative Agent, to be the average (rounded
to the nearest 1/16th of 1%) of the rates per annum at which deposits in Dollars
in an amount equal to the amount of such Eurocurrency Rate Advance are offered
to major banks in the London interbank market at approximately 11:00 A.M.
(London time), two (2) Business Days prior to the
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
commencement of such Interest Period, for contracts that would be entered into
at the commencement of such Interest Period for the same duration as such
Interest Period.
 
“Eurocurrency Rate Advance” means an Advance that bears interest at a rate based
on the Eurocurrency Rate.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Broker/Dealer hereunder, (a) Taxes imposed on or measured by its overall
net income (however denominated), branch profit Taxes and franchise Taxes, in
each case, (i) by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or, if different, the
jurisdiction(s) in which that recipient is treated as resident for tax purposes
or in which its principal office is located or, in the case of any Lender, in
which its applicable Lending Office is located, or (ii) that are Other
Connection Taxes, (b) any backup withholding tax that is required by the Code to
be withheld from amounts payable to a Lender that has failed to comply with
Section 7(e)(iii), (c) any United States federal Taxes imposed under FATCA, and
(d) in the case of a Lender (other than an assignee pursuant to a request by the
Broker/Dealer under Section 33) any United States withholding tax that (i) is
required to be imposed on amounts payable to such Lender pursuant to the Laws in
force at the time such Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Lender’s failure or inability
(other than as a result of a Change in Law) to comply with Section 7(e)(iii),
except in each case to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Broker/Dealer with respect to such
withholding tax pursuant to Section 7.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future Treasury
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
entered into pursuant thereto.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day; and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to the Person acting as the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
 
“Fee Letters” means (a) the Arranger Fee Letter and (b) the Agency Fee Letter.
 
“Financial Officer” means, with respect to any Person, the chief executive
officer, chief administrative officer, treasurer or controller thereof or any
director or representative thereof with similar responsibilities who is
registered with FINRA
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“Funding Blockage Event” means
 
(a) Either (i) the Broker/Dealer shall fail to pay any principal of any Advance
when and as the same shall become due and payable, whether at the due date
thereof (or, in the case of a Prepayment approved by FINRA, within one Business
Day of the date fixed for Prepayment) or (ii) the Broker/Dealer shall fail to
pay any interest on any Advance or any fee or any other amount (other than an
amount referred to in sub-clause (i) of this clause (a)) payable under this
Agreement, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three Business Days; or
 
(b) The Broker/Dealer shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a) of this definition), and, if such failure is capable of remedy, such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Broker/Dealer (which notice will be given
at the request of any Lender); or
 
(c) Any representation or warranty made or deemed made by or on behalf of the
Broker/Dealer or any Subsidiary in or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
(or, with respect to any representation or warranty modified by materiality or
Material Adverse Effect, in any respect) when made or deemed made; or
 
(d) Either (i) the Broker/Dealer shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable or (ii) any
event or condition occurs that results in any Material Indebtedness becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (e) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness; or
 
(e) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation (including pursuant to SIPA),
reorganization or other relief (including the suspension of payments or a
moratorium of any indebtedness) in respect of the Broker/Dealer or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
administrator, conservator or similar official for the Broker/Dealer or for a
substantial part of its assets, and, in any such case, if such proceeding or
petition has been commenced under Federal or state bankruptcy, insolvency,
receivership or similar law, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered; or
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
 
(f) The Broker/Dealer shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation (including pursuant to SIPA), reorganization,
administration or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (e) of this definition, (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Broker/Dealer or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing; or
 
(g) The Broker/Dealer shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due; or
 
(h) One or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 (to the extent not covered by insurance provided by a
carrier that is not disputing coverage) shall be rendered against the
Broker/Dealer, any Subsidiary or any combination thereof and the same shall
remain unpaid or undischarged, in each case for a period of 60 consecutive days
during which period execution shall not be effectively stayed; or any formal
legal process has been commenced by a judgment creditor to attach or levy upon
any material assets of the Broker/Dealer or any Subsidiary to enforce any such
judgment; or
 
(i) An ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred during the five years preceding the date of such
ERISA Event, would reasonably be expected to have a Material Adverse Effect; or
 
(j) Any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the Obligations, ceases to be in full force and effect; or the
Broker/Dealer contests in any manner the validity or enforceability of any Loan
Document; or the Broker/Dealer denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be in general use by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, organization, instrumentality, regulatory or self-regulatory
body, department, court, central bank, governmental, intergovernmental or
supranational body or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
 
“Granting Lender” has the meaning specified in Section 32(e).
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly,
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part); or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.
 
“Increase Effective Date” has the meaning specified in Section 5(a).
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed (the amount of such Indebtedness shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Lien is granted or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the Person who granted such Lien in good faith), (g) all
Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances.  For all purposes hereof, the Indebtedness of
any Person shall include the Indebtedness of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or a joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person.
 
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the
Broker/Dealer under any Loan Document and, without duplication, Other Taxes.
 
“Information” has the meaning specified in Section 39.
 
“Interest Payment Date” means, (a) as to any Advance other than a Base Rate
Advance, the last day of each Interest Period applicable to such Advance and the
earlier of the date of any Prepayment or the Scheduled Maturity Date of such
Advance; provided that if any Interest Period for a Eurocurrency Rate Advance
exceeds three months, the respective dates that fall every three months after
the beginning
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
of such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Advance, the last Business Day of each March, June, September and
December and the earlier of the date of any Prepayment or the Scheduled Maturity
Date of any such Base Rate Advance; provided that, notwithstanding anything to
the contrary contained herein, the first Interest Payment Date shall be March
31, 2014.
 
“Interest Period” means, as to each Eurocurrency Rate Advance, the period
commencing on the date such Eurocurrency Rate Advance is disbursed or converted
to or continued as a Eurocurrency Rate Advance and ending on the date one or two
weeks or one, two, three or six months thereafter (or, if available to all of
the Lenders, twelve months or, subject to the consent of the Administrative
Agent, and if available to all Lenders, any other longer or shorter period that
may be requested by the Broker/Dealer), as selected by the Broker/Dealer in its
Borrowing Request; provided that:
 
(i)  
any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day, unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

 
(ii)  
any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 
(iii)  
no Interest Period shall extend beyond the applicable Scheduled Maturity Date.

 
“Joinder Agreement” means a joinder or similar agreement entered into by any
Person (including any Lender) under Section 5 pursuant to which such Person
shall provide New Advances or a New Credit Line Commitment, as applicable,
hereunder and (if such Person is not then a Lender) shall become a Lender party
hereto.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Broker/Dealer and
the Administrative Agent.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Loan Documents” means this Agreement, each Revolving Note and the Fee Letters.
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, financial position, property or results of
operations of the Parent and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of the Broker/Dealer to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against the
Broker/Dealer of any Loan Document.
 
“Material Indebtedness” means any Indebtedness (other than the Advances) of any
one or more of the Broker/Dealer and its Subsidiaries in an aggregate principal
amount exceeding $5,000,000.
 
“Maximum Rate” has the meaning specified in Section 35.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means any multiemployer plan as defined in Section
4001(a)(3) of ERISA, to which the Broker/Dealer or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions (excluding any foreign plans of the
Broker/Dealer or any ERISA Affiliate).
 
“New Advances” has the meaning specified in Section 5(b).
 
“New Credit Line Commitment” has the meaning specified in Section 5(a).
 
“New Lender” has the meaning specified in Section 5(b).
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Broker/Dealer arising under any Loan Document or
otherwise with respect to any Advance, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees with respect
thereto that accrue after the commencement by or against the Broker/Dealer or
any affiliate thereof of any proceeding under any Debtor Relief Laws naming such
person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
 
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having delivered, became a party
to, performed its obligations under, received or perfected a security interest
under, engaged in any other transaction pursuant to or enforced any Loan
Document, or sold or assigned an interest in any Loan Document).
 
“Other Taxes” means all present or future stamp, registration or documentary
Taxes or duties or any other excise or property Taxes, charges or similar levies
arising from any payment made hereunder or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement (but excluding any
such Tax in respect of the assignment or transfer (other than pursuant to a
written request by or notice from the Broker/Dealer, including pursuant to
Section 33).
 
“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
 
“Parent” means Willis Group Holdings Public Limited Company, a company formed
under the laws of the Republic of Ireland having company number 475616.
 
“Participant” has the meaning specified in Section 32(e).
 
“Participant Register” has the meaning specified in Section 32(e).
 
“Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act of
2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect
from time to time.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Broker/Dealer
or any ERISA Affiliate or to which the Broker/Dealer or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years
(excluding any foreign pension plans of the Broker/Dealer or any ERISA
Affiliate).
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Platform” has the meaning specified in Section 16.
 
“Public Lender” has the meaning specified in Section 16.
 
“Register” has the meaning specified in Section 32(d).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, as to which the PBGC has not waived under subsection .22, .23, .25, .27
or .28 of PBGC Regulation Section 4043 the requirement of Section 4043(a) of
ERISA that it be notified of such event.
 
“Required Lenders” means, as of any date of determination, but subject to
Section 6, the holders of more than 50% of (x) if the Commitments have not been
terminated, the Commitment Amount then in effect or (y) if the Commitments have
been terminated, the outstanding amounts of all Advances; provided that the
portion of the Commitments and Advances held or deemed held by a Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders at any time.
 
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, treasurer, assistant treasurer, controller
or other authorized signatory of such Person.  Any document delivered hereunder
that is signed by a Responsible Officer of a Person shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Person and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Person.
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
 
“S&P” means Standard & Poor’s Financial Services LLC and any successor thereto.
 
 “Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Pages/
 
default.aspx, or as otherwise published from time to time.
 
“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country, or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.
 
“SPC” has the meaning specified in Section 32(h).
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than Equity Interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise Controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Broker/Dealer.
 
“Tax Deduction” means a deduction or withholding for or on account of Taxes from
a payment hereunder.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time


“Type” means, with respect to an Advance, its character as a Base Rate Advance
or a Eurocurrency Rate Advance.


“United States” and “U.S.” means the United States of America.


“WGL” means Willis Group Limited, a company formed under the laws of England and
Wales having company number 00621757.


“WNA” means Willis North America, Inc., a Delaware corporation and an indirect
Subsidiary of the Parent.


2.         Borrowing Mechanics.


(a)           Advances may be Base Rate Advances or Eurocurrency Rate
Advances.  Any Borrowing Request must be received  in writing (appropriately
completed and signed by a Responsible Officer of the Broker/Dealer and confirmed
by signature of a Responsible Officer of Parent)) by the Administrative Agent
not later than 11:00 a.m. (i) three Business Days prior to the requested date of
(A) any borrowing of, conversion to or continuation of Eurocurrency Rate
Advances or (B) any conversion of Eurocurrency
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
Rate Advances to Base Rate Advances and (ii) one Business Day prior to the
requested date of any borrowing of Base Rate Advances.  Such notice shall also
include (i) whether the Broker/Dealer is requesting an Advance, a conversion of
an Advance or Advances from one Type to the other, or a continuation of a
Eurocurrency Rate Advance or Advances, (ii) the requested date of the Advance,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of the Advance or Advances to be borrowed, converted
or continued, (iv) the Type of Advance to be borrowed or to which the existing
Advance or Advances are to be converted and (v) if applicable, the duration of
the Interest Period with respect thereto.  If the Broker/Dealer fails to specify
a Type of Advance in a Borrowing Request or if the Broker/Dealer fails to give a
timely notice requesting a conversion or continuation, then the applicable
Advances shall be made or continued, as applicable, as Eurocurrency Rate
Advances with an Interest Period of one month.  Any automatic conversion to Base
Rate Advances or continuation as Eurocurrency Rate Advances shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Advances.  If the Broker/Dealer requests a
borrowing of, conversion to, or continuation of Eurocurrency Rate Advances in
any such Borrowing Request, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.


(b)           Following receipt of a Borrowing Request, the Administrative Agent
shall promptly notify each Lender of the amount of its pro rata share of the
applicable Advance, and if no timely notice of a conversion or continuation is
provided by the Broker/Dealer, the Administrative Agent shall notify each Lender
of the details of any automatic continuation as Eurocurrency Rate Advance with
an Interest Period of one month, in each case as described in the preceding
subsection.  Each Lender shall make the amount of its pro rata share of the
Advance available to the Administrative Agent in immediately available funds at
the Administrative Agent’s Office not later than 11:00 a.m. on the Business Day
specified in the applicable Borrowing Request.  Upon satisfaction of the
applicable conditions set forth in Section 14 (and, if such Advance is the
initial Advance, Section 13), the Administrative Agent shall make all funds so
received available to the Broker/Dealer either by (i) crediting the account of
the Broker/Dealer on the books of SunTrust Bank with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Broker/Dealer.
 
(c)           Except as otherwise provided herein, a Eurocurrency Rate Advance
may be continued or converted only on the last day of an Interest Period for
such Eurocurrency Rate Advance.  During the existence of a Default, no Advances
may be requested as, converted to or continued as Eurocurrency Rate Advances
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the then outstanding Eurocurrency Rate Advances be
automatically converted to Base Rate Advances on the last day of the then
current Interest Period with respect thereto if a Default shall be continuing at
such time.
 
(d)           After giving effect to all Advances, all conversions of Advances
from one Type to the other, and all continuations of Advances as the same Type,
there shall not be more than five (5) Interest Periods in effect at any time.


3.           Interest and Fees.


(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Advance shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Advance shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
 
(b)      (i)  If any amount payable by the Broker/Dealer under this Agreement is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(ii) Upon the request of the Required Lenders, while any Event of Default or
Event of Acceleration exists, the Broker/Dealer shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
 
(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
 
(c)           Interest on each Advance shall be due and payable in arrears on
the Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


(d)           The Broker/Dealer shall pay to the Administrative Agent for the
account of each Lender in accordance with its pro rata share of the Commitment
Amount, a commitment fee equal to the Applicable Rate times the actual daily
amount by which the Commitment Amount exceeds the outstanding amount of
Advances, subject to adjustment as provided in Section 6.  The commitment fees
set forth above shall accrue at all times during the Credit Period, including at
any time during which one or more of the conditions in Sections 13 and 14 is not
met, and shall be due and payable quarterly in arrears on the last Business Day
of each March, June, September and December, commencing with the first such date
to occur after March 3, 2014, and on the last day of the Credit Period.  The
commitment fees set forth above shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.


(e)           The Broker/Dealer shall pay (A) to the Arrangers, for their own
respective accounts, fees in the amounts and at the times specified in the
Arranger Fee Letter and (B) to the Administrative Agent, for its own account,
fees in the amounts and at the times specified in the Agency Fee Letter.  Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever, except, with respect to the Agency Fee Letter, as specified therein.


(f)           All computations of interest for Base Rate Advances based on the
“prime rate” pursuant to clause (b) of the definition of “Base Rate” shall be
made on the basis of a year of 365- or 366-days, as the case may be, and actual
days elapsed.  All other computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Advance for the day on which the Advance
is made, and shall not accrue on an Advance, or any portion thereof, for the day
on which the Advance or such portion is paid; provided that any Advance that is
repaid on the same day on which it is made shall, subject to Section 4(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.


(g)           The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Advances made by the Lenders to the Broker/Dealer and the interest and payments
thereon.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.


4.           Payments.


(a) General.  All payments to be made by the Broker/Dealer shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Broker/Dealer hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in immediately available funds not later than 1:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its pro rata share of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 1:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Broker/Dealer shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
 
(b) Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing of Eurocurrency Rate Advance (or, in the case of
any Base Rate Advances, prior to 12:00 noon on the date of such Advance) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Advance, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2 (or, in the
case of a Base Rate Advances, that such Lender has made such share available in
accordance with and at the time required by Section 2) and may, in reliance upon
such assumption, make available to the Broker/Dealer a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable Advance
available to the Administrative Agent, then the applicable Lender severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Broker/Dealer to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing.  If such Lender pays
its share of the applicable Advance to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Advance.  A notice of the Administrative
Agent to any Lender with respect to any amount owing under this subsection (b)
shall be conclusive, absent manifest error.
 
(c) Payments by Broker/Dealer; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Broker/Dealer prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Broker/Dealer will not make such payment, the
Administrative Agent may assume that the Broker/Dealer has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if the Broker/Dealer
has not in fact made such payment, then each Lender severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Overnight Rate.  A notice of
the Administrative Agent to the Broker/Dealer with respect to any amount owing
under this subsection (c) shall be conclusive, absent manifest error.
 
(d) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Advance to be made by such Lender as
provided in the foregoing provisions of Section 2, and such funds are not made
available to the Broker/Dealer by the Administrative
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
Agent because the conditions to the applicable Advance set forth in Sections 13
and 14 are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.
 
(e) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Advances and to make payments pursuant to Section 30(d), are several and
not joint.  The failure of any Lender to make any Advance, to fund any such
participation or to make any payment under Section 30(d) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Advance, to purchase its participation or to make
its payment under Section 30(d).
 
(f) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Advance in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Advance in any particular place or manner.
 
(g) Sharing of Payments by Lenders.
 
(i) If any Lender shall obtain payment in respect of (i) Obligations due and
payable to such Lender hereunder and under the Revolving Notes at such time in
excess of its ratable share (according to the proportion of (x) the amount of
such Obligations due and payable to such Lender at such time to (y) the
aggregate amount of the Obligations due and payable to all Lenders hereunder and
under the Revolving Notes at such time) of payments on account of the
Obligations due and payable to all Lenders hereunder and under the Revolving
Notes at such time obtained by all the Lenders at such time or (ii) Obligations
owing (but not due and payable) to such Lender hereunder and under the Revolving
Notes at such time in excess of its ratable share (according to the proportion
of (x) the amount of such Obligations owing (but not due and payable) to such
Lender at such time to (y) the aggregate amount of the Obligations owing (but
not due and payable) to all Lenders hereunder and under the Revolving Notes at
such time) of payments on account of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the Revolving Notes at such time
obtained by all of the Lenders at such time, then the Lender receiving such
greater proportion shall (A) notify the Administrative Agent of such fact, and
(B) purchase (for cash at face value) participations in the Advances of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be;
provided that:
 
(ii) if any such participations or sub-participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or sub-participations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(iii) the provisions of this Section 4(g) shall not be construed to apply to any
payment made by or on behalf of the Broker/Dealer pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender).
 
(iv) The Broker/Dealer consents to the foregoing and agrees, to the extent it
may effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Broker/Dealer rights of setoff and counterclaim
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
with respect to such participation as fully as if such Lender were a direct
creditor of the Broker/Dealer in the amount of such participation.
 
5.           Increase in Commitments.
 
(a) Provided there exists no Event of Default, Event of Acceleration or Funding
Blockage Event and subject to the approval of FINRA, upon notice to the
Administrative Agent (which shall promptly notify the applicable Lenders), the
Broker/Dealer may from time to time request the establishment of one or more new
revolving commitments (a “New Credit Line Commitment”) hereunder, in an
aggregate amount for all such New Credit Line Commitments from and after the
date hereof not in excess of $100,000,000; provided that any New Credit Line
Commitment shall be in a minimum principal amount of $50,000,000 or a whole
increment of $5,000,000 in excess thereof. The Broker/Dealer (in consultation
with the Administrative Agent) shall specify in such notice (i) the principal
amount of the requested New Credit Line Commitment and (ii) the date (the
“Increase Effective Date”) on which the Broker/Dealer proposes that such New
Credit Line Commitment shall be effective (which shall in no event be less than
fifteen Business Days from the date of delivery of such notice to the
Lenders).  Each Lender shall notify the Administrative Agent at least five
Business Days prior to the Increase Effective Date whether or not it agrees to
provide a portion of the requested New Credit Line Commitment (and, if so, the
principal amount it proposes to provide).  Notwithstanding anything herein to
the contrary, no Lender shall have any obligation to provide any portion of the
requested New Credit Line Commitment and any election to do so shall be in the
sole discretion of such Lender.  Any Lender not responding by 5:00 p.m. (New
York City time) on the date five Business Days prior to the Increase Effective
Date shall be deemed to have declined to provide any portion of the requested
New Credit Line Commitment. The Administrative Agent shall notify the
Broker/Dealer of the Lenders’ responses to the requested New Credit Line
Commitment.  To achieve the full amount of a requested New Credit Line
Commitment and subject to the consent of the Administrative Agent and FINRA
pursuant to Section 32, the Broker/Dealer may also invite additional Eligible
Assignees (which for the avoidance of doubt are not already Lenders) to become
Lenders.  The Administrative Agent and the Broker/Dealer shall determine the
final allocation of the requested New Credit Line Commitment; provided that the
Broker/Dealer shall not be required to allocate any portion of such New Credit
Line Commitment to existing Lenders.  The Administrative Agent shall promptly
notify the applicable Lenders of the final allocation of the requested New
Credit Line Commitment.
 
(b) Each New Credit Line Commitment shall become effective as of the related
Increase Effective Date; provided that (i) no Advances are outstanding on such
Increase Effective Date, (ii) no Default shall exist on such Increase Effective
Date before or after giving effect to such New Credit Line Commitment and to the
making of any loans (in the case of new loans under the Agreement, the “New
Advances”, and collectively, the “New Advances”) pursuant thereto; (iii) the
conditions of Section 14 shall be met as of such Increase Effective Date and the
Administrative Agent shall have received a certificate signed by a Responsible
Officer of the Broker/Dealer to such effect; (iv) the Administrative Agent shall
have received such opinions, resolutions, certificates and other documents and
instruments related to such New Credit Line Commitment as it shall reasonably
request; (v) the maturity date of a New Credit Line Commitment shall not be
earlier than the Scheduled Maturity Date; (vi) such New Credit Line Commitment
shall be effected pursuant to a Joinder Agreement executed by the Broker/Dealer,
the Administrative Agent and the lenders providing the New Advances (the “New
Lenders”); (vii) the New Advances shall rank pari passu in right of payment with
all other Advances and no New Advances shall be secured by or receive the
benefit of any collateral, credit support or security that does not secure or
support the existing Advances; (viii) each New Credit Line Commitment relating
to Advances shall be a Commitment and part of the Credit Line, each New Lender
thereunder shall be, and shall have all the rights of, a Lender and the New
Advances made by it shall be Advances for all purposes of this Agreement and the
terms and provisions of such New Credit Line Commitment and the
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
related New Advances that are Advances shall be identical to those of the
existing Commitments and existing Advances; (ix) all fees and expenses then due
to the Administrative Agent and the Lenders (other than any Defaulting Lender)
shall have been paid; and (x) the other terms and documentation in respect of
any New Credit Line Commitment, to the extent not consistent with this Agreement
as in effect prior to the Increase Effective Date, shall otherwise be reasonably
satisfactory to the Administrative Agent.
 
(c) On each Increase Effective Date, subject to the foregoing terms and
conditions, each New Lender participating in the related New Credit Line
Commitment shall become a Lender hereunder.
 
(d) Each Lender hereby agrees that any repayment pursuant to Paragraphs 3(d) or
5(c) of the Agreement after the Increase Effective Date of any Advances borrowed
prior to the Increase Effective Date shall constitute new Advances and such
Advances shall be made by all Lenders on a pro rata basis, giving effect to any
New Credit Line Commitments.
 
Notwithstanding anything herein to the contrary, but subject in all respects to
approval by FINRA, this Agreement and the Revolving Notes may be amended or
amended and restated to effect such changes as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 6, which amendment (which may be incorporated in the applicable Joinder
Agreement) shall be executed by the Broker/Dealer, the Administrative Agent and
the New Lenders (but shall not be required to be executed by any other Lenders
and, notwithstanding anything to the contrary set forth in Section 28, shall not
require the consent of any Lender other than Lenders providing any New Credit
Line Commitments established thereby).  Such amendment may provide for the
inclusion, as appropriate, of additional Lenders in any required vote or action
of the Required Lenders.  This Section shall supersede any provisions in Section
4 or Section 28(a)-(i) and (k) to the contrary.
 
6.           Defaulting Lenders.
 
(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 28.
 
(ii) Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent with respect to this
Agreement for the account of such Defaulting Lender (whether voluntary or
mandatory, at maturity, pursuant to Paragraphs 7, 8, 9 or 11 of the Agreement or
otherwise) shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Broker/Dealer may request (so long as no Default exists), to the funding of any
Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Broker/Dealer, to be held in a deposit account and released pro rata in
order to satisfy such Defaulting Lender’s potential future funding obligations
with respect to Advances under this Agreement; fourth, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default exists, to the payment of any amounts owing to the
Broker/Dealer as a result of any judgment of a court of competent jurisdiction
obtained by the Broker/Dealer against
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
such Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and, sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Advances in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
such Advances were made at a time when the conditions set forth in Section 14
were satisfied or waived, such payment shall be applied solely to pay the
Advances of all the non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Advances of that Defaulting Lender.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.
 
(iii) Certain Fees.  No Defaulting Lender shall be entitled to receive any
commitment fees payable under Section 3(d) for any period during which such
Lender is a Defaulting Lender (and the Broker/Dealer shall not be required to
pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender).
 
(b)           Defaulting Lender Cure.  If the Broker/Dealer and the
Administrative Agent, each in its sole discretion, agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any cash collateral), such Lender will, to the extent
applicable, purchase at par that portion of outstanding Advances of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Advances to be held pro rata by the Lenders in
accordance with their Commitments), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Broker/Dealer
while such Lender was a Defaulting Lender; provided, further, that, except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.
 
7.           Taxes.
 
(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
 
(i) Any and all payments by or on account of any obligation of the Broker/Dealer
hereunder shall to the extent permitted by applicable Laws be made free and
clear of and without reduction, withholding or deduction for or on account of
any Taxes.  If, however, any amount for or on account of Taxes is required to be
withheld or deducted under any applicable Law, such amount for or on account of
Taxes shall be withheld or deducted in accordance with such Laws.  For purposes
of this Section 7, “applicable Law” includes FATCA.
 
(ii) If any amount for or on account of Taxes is required to be withheld or
deducted from any such payment under any applicable Law, then (A) the
Broker/Dealer or the Administrative Agent, as required by such Laws, shall
withhold or make such deductions in the minimum amount required by such Laws,
(B) the Broker/Dealer or the Administrative Agent, to the extent required by
such Laws, shall timely pay the full amount so withheld or deducted by it to the
relevant Governmental Authority in accordance with such Laws, and (C) to the
extent that the withholding or deduction is made for or on account of
Indemnified Taxes or Other Taxes, the sum payable by the Broker/Dealer shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including withholdings or deductions
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
applicable to additional sums payable under this Section) the Administrative
Agent or Lender, as the case may be, receives an amount equal to the sum it
would have received had no such withholding or deduction been made.
 
(b) Payment of Other Taxes by the Broker/Dealer.  Without limiting the
provisions of subsection (a) above, the Broker/Dealer shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.
 
(c) Tax Indemnifications.
 
(i) Without limiting the provisions of subsection (a) or (b) above, but subject
to subsection (c)(ii) below, the Broker/Dealer shall, and does hereby, indemnify
the Administrative Agent and each Lender, and shall make payment in respect
thereof within ten days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section 7)
withheld or deducted by the Broker/Dealer or the Administrative Agent or paid by
the Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  The Broker/Dealer
shall also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within ten days after written demand therefor, for
any amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required by Section 26.  A certificate as to the amount
of any such payment or liability delivered to the Broker/Dealer by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
 
(ii) Subsection (c)(i) above shall not apply to the extent that the amount of
such Indemnified Taxes or Other Taxes is compensated for by an increased payment
under subsection (a)(ii)(C) above.
 
(d) Evidence of Payments.  Within thirty days of making either a Tax Deduction
or any payment required in connection with that Tax Deduction, the Broker/Dealer
shall deliver to the Administrative Agent for the Lender entitled to the
relevant payment evidence reasonably satisfactory to such Lender that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant Governmental Authority.
 
(e) Tax Documentation.
 
(i) Each Lender shall promptly (A) notify the Broker/Dealer and the
Administrative Agent of any change in circumstances which does, or is reasonably
likely to, modify or render invalid any claimed exemption from or reduction of
Tax (including any exemption from Taxes required to be withheld or deducted from
any payments hereunder), and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws that the Broker/Dealer or the
Administrative Agent make any withholding or deduction for or on account of
Taxes imposed from amounts payable to such Lender hereunder.
 
(ii) Each Lender shall promptly deliver to the Broker/Dealer or the
Administrative Agent, as the Broker/Dealer or the Administrative Agent shall
reasonably request, on or prior to the
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
date hereof, and in a timely fashion thereafter, such documents and forms
required by any relevant taxing authorities under the Laws of any jurisdiction,
duly executed and completed by such Lender, as are required to be furnished by
such Broker/Dealer or the Administrative Agent under such Laws in connection
with any payment by the Broker/Dealer or the Administrative Agent of Taxes or
Other Taxes, with respect to such jurisdiction.
 
(iii) In addition, each Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Broker/Dealer
and the Administrative Agent (in such number as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the expiration of any
previously delivered form or upon the request of the Broker/Dealer or the
Administrative Agent) executed originals of IRS Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Broker/Dealer or the Administrative Agent as will enable the
Broker/Dealer or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Each Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code and that is entitled under the
Code or any applicable treaty to an exemption from or reduction of United States
federal withholding tax with respect to payments hereunder shall deliver to the
Broker/Dealer and the Administrative Agent (in such number as shall be requested
by the recipient) on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the expiration of
any previously delivered form or upon the request of the Broker/Dealer or the
Administrative Agent, but only if such Lender is legally entitled to do so),
whichever of the following is applicable:
 
(A) executed originals of IRS Form W-8BEN claiming eligibility for benefits of
an income tax treaty to which the United States is a party;
 
(B) executed originals of IRS Form W-8ECI;
 
(C) executed originals of IRS Form W-8IMY and all required supporting
documentation;
 
(D) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under section 881(c) of the Code, (x) a certificate to the effect that
such Lender is not (I) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (II) a “10-percent shareholder” of WNA within the meaning of section
881(c)(3)(B) of the Code or (III) a “controlled foreign corporation” described
in section 881(c)(3)(C) of the Code and (y) executed originals of IRS Form
W-8BEN; or
 
(E) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Broker/Dealer or the Administrative
Agent to determine the withholding or deduction required to be made.
 
(iv) If a payment made to a Lender hereunder would be subject to United States
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Broker/Dealer and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Broker/Dealer or the Administrative Agent such documentation prescribed by
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Broker/Dealer or
the Administrative Agent as may be necessary for the Broker/Dealer and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this subsection (e)(iv), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
 
Each Lender shall promptly (i) notify the Broker/Dealer and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction and (ii) update any such form such Lender
previously delivered pursuant to this Section 7 or notify the Broker/Dealer and
the Administrative Agent in writing of its legal inability to do so.
 
(f) Treatment of Certain Refunds.  Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender.  If the Administrative Agent or any Lender determines, in its sole
discretion acting in good faith, that it has received a refund or credit (in
lieu of such refund) of any Taxes or Other Taxes as to which it has been
indemnified by the Broker/Dealer or with respect to which the Broker/Dealer has
paid additional amounts pursuant to this Section 7, it shall pay to the
Broker/Dealer an amount equal to such refund or credit (in lieu of such refund)
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Broker/Dealer under this Section with respect to the Taxes or Other Taxes
giving rise to such refund or credit (in lieu of such refund), net of all
out-of-pocket expenses and net of any loss or gain realized in the conversion of
such funds from or to another currency incurred by the Administrative Agent or
such Lender, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided that the Broker/Dealer, upon the request of the Administrative Agent or
such Lender, agrees to repay the amount paid over to the Broker/Dealer (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Broker/Dealer or any other Person.  Notwithstanding anything to the contrary in
this subsection (f), in no event will the Administrative Agent or any Lender be
required to pay any amount to the Broker/Dealer pursuant to this subsection (f)
the payment of which would place the Administrative Agent or such Lender in a
less favorable net after-Tax position than the Administrative Agent or such
Lender would have been in if the indemnification payments or additional amounts
giving rise to such refund had never been paid.
 
(g) Notification by Broker/Dealer. The Broker/Dealer shall promptly upon
becoming aware that it must make a Tax Deduction (or that there is any change in
the rate or the basis of a Tax Deduction) notify the Administrative Agent.
 
(h) Solely for United States income tax purposes, all parties to this Agreement
agree that payments by or on account of any obligation of the Broker/Dealer
hereunder shall be treated as payments from sources within the United States.
 
(i) Survival. Each party’s obligation under this Section 7 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
right by, or the replacement of, a Lender, the termination of the Commitments,
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
 
 
 
 
28

--------------------------------------------------------------------------------

 
 
 
 
8.           Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Advances, or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the applicable interbank market, then, on notice thereof
by such Lender to the Broker/Dealer through the Administrative Agent, any
obligation of such Lender to make or continue Eurocurrency Rate Advances, or to
convert Base Rate Advances to Eurocurrency Rate Advances, shall be suspended
until such Lender notifies the Administrative Agent and the Broker/Dealer that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, the Broker/Dealer shall, upon demand from such Lender
(with a copy to the Administrative Agent), convert all such Eurocurrency Rate
Advances of such Lender to Base Rate Advances, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Advances to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Advances.  Upon any such
conversion, the Broker/Dealer shall also pay accrued interest on the amount so
prepaid or converted.
 
9.           Inability to Determine Rates.
 
(a) If prior to the commencement of the Interest Period for any proposed
borrowing of Eurocurrency Rate Advances (x) the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for determining the Eurocurrency Rate for the
requested Interest Period with respect to a proposed Eurocurrency Rate Advances
or (y) if the Administrative Agent is advised by the Required Lenders with
respect to such Advance that the Eurocurrency Rate for the requested Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their respective Advances for such Interest Period, then the
Administrative Agent shall give notice thereof to the Broker/Dealer and the
Lenders as promptly as practicable thereafter and, until the Administrative
Agent (in the case of clause (y), upon the instruction of the Required Lenders)
notifies the Broker/Dealer and the Lenders that the circumstances giving rise to
such notice no longer exist, the obligation of the Lenders to make or maintain
Eurocurrency Rate Advances shall be suspended.  Upon receipt of such notice, the
Broker/Dealer may revoke any pending request for a borrowing of, conversion to
or continuation of Eurocurrency Rate Advances or, failing that, will be deemed
to have converted such request into a request for a borrowing of (or conversion
to) Base Rate Advances in the amount specified therein.
 
(b) If any event described in the first sentence of Section 9(a) occurs, then at
the request of the Administrative Agent or the Broker/Dealer, the Administrative
Agent and the Broker/Dealer shall enter into negotiations for a period of no
more than 30 days for the purpose of agreeing to a substitute basis for
determining the rate of interest to be applied to the applicable Advance (and,
to the extent required, any future Advances).  Any substitute basis agreed upon
shall be, with the consent of all Lenders, binding on all of the parties to this
Agreement.
 
10.           Increased Costs; Reserves on Eurocurrency Rate Advances.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 10(e));
 
 
 
 
29

--------------------------------------------------------------------------------

 
 
 
 
(ii) except as specifically provided in the last sentence of this Section 10(a),
subject any Lender to any Tax of any kind whatsoever with respect to this
Agreement or any Eurocurrency Rate Advance made by it, or change the basis of
Taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 7 and the imposition of, or any change
in the rate of, any Excluded Tax payable by such Lender); or
 
(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurocurrency Rate Advances made by
such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurocurrency Rate
Advance (or of maintaining its obligation to make any such Advance), or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, the Broker/Dealer will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.  For the avoidance of doubt, subsections (i) through (iii)
above shall not apply to the extent any increased costs are (A) attributable to
a Tax Deduction required by law to be made by the Broker/Dealer or (B)(1)
compensated for by Section 7(c) or (2) would have been compensated for by
Section 7(c) but were not so compensated solely because (a) the relevant Tax is
an Excluded Tax, or (b) the loss, liability or cost is compensated for by an
increased payment under Section 7(a).
 
(b) Capital Requirements.  If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Advances made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Broker/Dealer will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
 
(c) Certificates for Reimbursement.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Broker/Dealer shall be conclusive absent manifest error.  The
Broker/Dealer shall pay such Lender the amount shown as due on any such
certificate within ten days after receipt thereof.
 
(d) Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Broker/Dealer shall not be required to compensate a Lender pursuant to
the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Broker/Dealer of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).
 
(e) Additional Reserve Requirements.  The Broker/Dealer shall pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional
 
 
 
30

--------------------------------------------------------------------------------

 
 
 
interest on the unpaid principal amount of each Eurocurrency Rate Advance equal
to the actual costs of such reserves allocated to such Advance by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Advances, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Advance by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Advance; provided the Broker/Dealer shall have received at least ten days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender.  If a Lender fails to give notice ten days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable ten days from receipt of such notice.
 
11.           Compensation for Losses.  Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Broker/Dealer shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
 
(a) any continuation, conversion, payment or prepayment of any Advance other
than a Base Rate Advance on a day other than the last day of the Interest Period
for such Advance (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
 
(b) any failure by the Broker/Dealer (for a reason other than the failure of
such Lender to make an Advance) to prepay, borrow, continue or convert any
Advance other than a Base Rate Advance on the date or in the amount notified by
the Broker/Dealer; or
 
(c) any assignment of a Eurocurrency Rate Advance on a day other than the last
day of the Interest Period therefor as a result of a request by the
Broker/Dealer pursuant to Section 33;
 
including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Advance,
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract.  The Broker/Dealer
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing.
 
For purposes of calculating amounts payable by the Broker/Dealer to the Lenders
under this Section 11, each Lender shall be deemed to have funded each
Eurocurrency Rate Advance made by it at the Eurocurrency Rate for such Advance
by a matching deposit or other borrowing in the offshore interbank market for
such currency for a comparable amount and for a comparable period, whether or
not such Eurocurrency Rate Advance was in fact so funded.
 
12.           Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 10, or the Broker/Dealer is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 7, or if any Lender gives a notice pursuant to
Section 8, then such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Advances
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 7 or 10, as the case may be, in the future, or eliminate the need for
the notice pursuant to Section 8, as
 
 
 
31

--------------------------------------------------------------------------------

 
 
 
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Broker/Dealer hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
 
(b) Replacement of Lenders.  If any Lender requests compensation under Section
10, or if the Broker/Dealer is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 7, or if any Lender is a Defaulting Lender, or if any circumstance
exists under the last paragraph of Section 28 that gives the Broker/Dealer the
right to replace a Lender as a party hereto, the Broker/Dealer may replace such
Lender in accordance with Section 33.
 
13.           Conditions of Initial Advance. The obligation of each Lender to
make the initial Advance available to the Broker/Dealer hereunder is subject to
satisfaction of the following conditions precedent in addition to those
specified in Section 14:
 
(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies or other electronic format (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Broker Dealer, each dated the date hereof (or, in the case of
certificates of governmental officials, a recent date before the date hereof)
and each in form and substance reasonably satisfactory to the Administrative
Agent and each of the Lenders:
 
(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent and the Broker/Dealer;
 
(ii) Revolving Notes executed by the Broker/Dealer in favor of each Lender;
 
(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Broker/Dealer as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which the Broker/Dealer is a party or is to be a party;
 
(iv) such documents and certifications as the Administrative Agent or its
counsel may reasonably request to evidence that the Broker/Dealer is duly
organized or formed, validly existing and in good standing in its jurisdiction
of organization;
 
(v) a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of Weil, Gotshal & Manges LLP, New York
counsel to the Broker/Dealer covering such other matters relating to the Broker
Dealer, the Loan Documents or the transactions contemplated hereby as the
Required Lenders shall reasonably request, and the Broker/Dealer hereby request
such counsel to deliver such opinions; and
 
(vi) a certificate signed by a Responsible Officer of the Broker/Dealer
certifying (A) that the conditions specified in Sections 14(a), (b) and (d) have
been satisfied and (B) that since December 31, 2012 there shall not have
occurred any events or changes that, individually or in the aggregate, have had
or could reasonably be expected to have a Material Adverse Effect.
 
(b) (i) All fees required to be paid to any Agent on or before the date hereof
shall have been paid and (ii) all fees required to be paid to the Lenders on or
before the date hereof shall have been paid.
 
 
 
 
32

--------------------------------------------------------------------------------

 
 
 
 
(c) Unless waived by the Administrative Agent, the Broker/Dealer shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel, if requested by the Administrative Agent) to
the extent invoiced prior to the date hereof, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Broker/Dealer and the
Administrative Agent).
 
(d) Upon the reasonable request of any Lender made at least five Business Days
prior to the date hereof, the Broker/Dealer shall have provided to such Lender
the documentation and other information so requested in connection with
applicable “know your customer” and anti-money-laundering rules and regulations,
including the Patriot Act, in each case at least three Business Days prior to
the date hereof.
 
(e) The Broker/Dealer shall have delivered to the Lenders the Broker/Dealer’s
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2012, reported
on by Deloitte LLP, independent public accountants, and (ii) as of and for the
fiscal quarter and the portion of the fiscal year ended September 30, 2013,
certified by a Financial Officer of the Broker/Dealer.
 
(f) All requisite Governmental Authorities and third parties shall have approved
or consented to the transactions contemplated hereby to the extent required and
all such approvals and consents shall be in full force and effect.
 
(g) In the event of an Advance on the date hereof, the Administrative Agent
shall have received a Borrowing Request in accordance with the requirements
hereof.  Each Borrowing Request delivered pursuant to this clause (g) shall be
deemed to be a representation and warranty that each of the conditions specified
in Sections 13(b) through (f) have been or will be satisfied on and as of the
date hereof.
 
Without limiting the generality of the provisions of Section 20(c), for purposes
of determining compliance with the conditions specified in this Section 13, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender, unless the Administrative Agent shall have received
notice from such Lender prior to the date hereof specifying its objection
thereto.
 
14.           Conditions to all Borrowings.  The obligation of each Lender to
honor any Borrowing Request (other than (x) a repayment pursuant to Paragraphs
3(d) or 5(c) of the Agreement or (y) a Borrowing Request requesting only a
conversion of Advances to the other Type, or a continuation of Eurocurrency Rate
Advances) is subject to the following conditions precedent:
 
(a) The representations and warranties of the Broker/Dealer contained in
Paragraph 24(a) of the Agreement and Section 15 and in any document furnished at
any time under or in connection herewith or therewith shall be true and correct
in all material respects (or, if such representation or warranty is itself
modified by materiality or Material Adverse Effect, it shall be true and correct
in all respects) on and as of the date of such Advance, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date.
 
(b) No Event of Default or Event of Acceleration shall exist, or would result
from such proposed Advance or the application of the proceeds thereof.
 
 
 
 
33

--------------------------------------------------------------------------------

 
 
 
 
(c) The Administrative Agent shall have received a Borrowing Request in
accordance with the requirements hereof.
 
(d) No Funding Blockage Event has occurred or would result from such proposed
Advance or the application of the proceeds thereof.
 
Each Borrowing Request (other than a Borrowing Request requesting only a
conversion of Advances to the other Type or a continuation of Eurocurrency Rate
Advances) submitted by the Broker/Dealer shall be deemed to be a representation
and warranty that the conditions specified in Sections 14(a), (b) and (d) have
been satisfied on and as of the date of the applicable Advance.
 
15.           Representations and Warranties
 
The Broker/Dealer represents and warrants to the Administrative Agent and the
Lenders that:
 
(a)           Since December 31, 2012, there has not occurred any event or
change that, individually or in the aggregate, has had or could reasonably be
expected to have a Material Adverse Effect
 
(b)           Immediately after the consummation of the transactions to occur on
the date hereof, (a) the fair value of the assets of the Broker/Dealer, at a
fair valuation, will exceed its debts and liabilities, subordinated, contingent
or otherwise; (b) the present fair saleable value of the property of the
Broker/Dealer will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) the Broker/Dealer will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; (d) the Broker/Dealer will not have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted following the date
hereof; (e) the Broker/Dealer has not commenced nor does it intend to commence
negotiations with one or more of its creditors with a view to rescheduling any
of its Indebtedness, by reason of actual or anticipated financial difficulties;
and (f) no moratorium has been declared and, in the opinion of the
Broker/Dealer, no moratorium is reasonably likely to be declared in the
foreseeable future, in each case, in respect of any indebtedness of the
Broker/Dealer
 
(c)           The Broker/Dealer is in compliance with the Applicable Minimum
Capital requirements of FINRA.
 
(d)           The Broker/Dealer is not engaged, and will not engage, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock or to
refinance indebtedness originally incurred for such purpose.
 
(e)           Neither the Broker/Dealer nor any of its Subsidiaries or
Affiliates, nor, to the knowledge of the Broker/Dealer, any of the respective
directors, officers, brokers, employees or agents of the Broker/Dealer or such
Subsidiary or Affiliate is a Sanctioned Person.  No part of the proceeds of any
Advances hereunder will be used directly or indirectly to fund any operations
in, finance any investments or activities in or make any payments to a
Sanctioned Person or a Sanctioned Country or for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended and in effect from time to time.
 
 
 
 
34

--------------------------------------------------------------------------------

 
 
 
 
(f)           Neither the Broker/Dealer nor any of its Subsidiaries is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act or any enabling legislation or executive order relating
thereto.  Neither the Broker/Dealer nor any of its Subsidiaries is in violation
of (a) the Trading with the Enemy Act, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act.  The Broker/Dealer (i) is not a blocked person
described in Section 1 of the Anti-Terrorism Order or (ii) to the best of its
knowledge, engages in any dealings or transactions, or is otherwise associated,
with any such blocked person.
 
16.           Financial Statements; Ratings Change and Other Information.
 
So long as any Lender shall have any Commitment hereunder or any Advance or
other Obligation hereunder shall remain unpaid or unsatisfied, the Broker/Dealer
covenants and agrees with the Lenders that:
 
(a)           The Broker/Dealer will furnish to the Administrative Agent and
each Lender:
 
i. as soon as available and in any event within 120 days (or, if earlier, the
date that is fifteen (15) days after the reporting date for such information
required by the SEC) after the end of each fiscal year of the Broker/Dealer, the
Broker/Dealer’s audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any material qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Broker/Dealer and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
 
ii. as soon as available and in any event within 60 days (or, if earlier, the
date that is fifteen (15) days after the reporting date for such information
required by the SEC) after the end of each of the first three fiscal quarters of
each fiscal year of the Broker/Dealer, the Broker/Dealer’s FINRA Form SSOI  and
SEC X-17A-5 form for each such fiscal quarter, each certified by a Financial
Officer of the Broker/Dealer as presenting fairly in all material respects the
financial condition and results of operations of the Broker/Dealer and its
consolidated Subsidiaries on a consolidated basis;
 
iii. concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate executed by a Financial Officer of the
Broker/Dealer (i) certifying as to whether a Default that has not been disclosed
in any prior Compliance Certificate (unless such Default exists anew or
continues to exist at such time, in which case it shall be included on such
Compliance Certificate) has occurred and, if such Default has occurred or
exists, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) certifying that the Broker/Dealer is in
compliance with all regulatory capital requirements to which it is subject,
(iii) stating whether any change in GAAP or in the application thereof that has
not been disclosed in any prior Compliance Certificate has occurred since
December 31, 2012 and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate;
 
iv. promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the
Broker/Dealer with FINRA or
 
 
 
35

--------------------------------------------------------------------------------

 
 
 
SIPA or any Governmental Authority succeeding to any or all of the functions of
FINRA or SIPA, including without limitation any notice required pursuant to Rule
17a-11 or Rule 17a-5(h)(2) under the SEA and any notice to FINRA pursuant to
Paragraph 3(e) of the Agreement regarding suspension of its obligations to pay
the principal amount hereof;
 
v. promptly after S&P or Moody’s shall have announced a change in the Debt
Rating, written notice of such change;
 
vi. promptly following a request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act; and
 
vii. promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Broker/Dealer or
any Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
 
Documents required to be delivered pursuant to Section 16(iv) (to the extent any
such documents are included in materials otherwise filed with the SEC, FINRA or
SIPA) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Broker/Dealer posts such
documents, or provides a link thereto on the Broke/Dealer’s website on the
Internet at the website address listed on Schedule 27; (ii) on which such
materials are publicly available as posted on the Electronic Data Gathering,
Analysis and Retrieval system (EDGAR); or (iii) on which such documents are
posted on the Broker/Dealer’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) Broker/Dealer shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon the written request of
such Person and until a written request to cease delivering paper copies is
given by such Person and (ii) the Broker/Dealer shall notify the Administrative
Agent and each Lender (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Broker/Dealer with any such request for delivery,
and each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
 
The Broker/Dealer hereby acknowledges that (a) the Administrative Agent and/or
one or more of the Agents will make available to the Lenders materials and/or
information provided by or on behalf of the Broker/Dealer hereunder
(collectively, the “Broker/Dealer Materials”) by posting the Broker/Dealer
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Broker/Dealer or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities.  The
Broker/Dealer hereby agrees that (w) all Broker/Dealer Materials that are to be
made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Broker/Dealer Materials
“PUBLIC,” the Broker/Dealer shall be deemed to have authorized the Agents and
the Lenders to treat such Broker/Dealer Materials as not containing any material
non-public information with respect to the Broker/Dealer or its securities for
purposes of United States Federal and state securities Laws; (y) all
Broker/Dealer Materials
 
 
 
36

--------------------------------------------------------------------------------

 
 
 
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information”; and (z) the Agents shall be
entitled to treat any Broker/Dealer Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information”.  Notwithstanding the foregoing, the Broker/Dealer
shall not be under any obligation to mark any Broker/Dealer Materials “PUBLIC”.
 
(b) The Broker/Dealer will furnish to the Administrative Agent and each Lender
prompt written notice of the following:
 
(i) the occurrence of any Event of Default, Event of Acceleration or of any
event or condition that would prevent the Broker/Dealer from borrowing pursuant
to Section 14;
 
(ii) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Broker/Dealer
or any of its Subsidiaries that would reasonably be expected to result in a
Material Adverse Effect;
 
(iii) the occurrence of any ERISA Event; and
 
(iv) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Broker/Dealer setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.
 
17.           Covenants.
 
So long as any Lender shall have any Commitment hereunder or any Advance or
other Obligation hereunder shall remain unpaid or unsatisfied, the Broker/Dealer
covenants and agrees with the Lenders that:
 
(a) The Broker/Dealer will do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business.
 
(b) The Broker/Dealer will continue to engage (including after giving effect to
any acquisition) only in a business of the type that does not represent a
fundamental change in the character of the business of the Broker/Dealer,
conducted by the Broker/Dealer on the date of this Agreement, and businesses
reasonably related thereto.
 
(c) The Broker/Dealer will comply with all Laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
 
(d) The Broker/Dealer will comply with all capital requirements of FINRA
applicable to it or its property and will comply in all material respects with
all other rules, regulations and orders of FINRA applicable to it or its
property.
 
(e) The Broker/Dealer will not create, incur, assume or permit to exist any
Indebtedness (including pursuant to any Guarantee of Indebtedness of the Parent
or another Subsidiary) except (x) Indebtedness created pursuant to this
Agreement, (y) existing on the date hereof and to the extent having a
 
 
 
37

--------------------------------------------------------------------------------

 
 
 
principal amount in excess of $500,000 set forth on Schedule 17 and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof (immediately prior to giving effect to such
extension, renewal or replacement) or shorten the maturity or the weighted
average life thereof and (z) other subordinated unsecured Indebtedness of the
Broker/Dealer in an aggregate principal amount not to exceed $5,000,000 at any
time outstanding.
 
18.           Appointment and Authorization of Agents.  Each of the Lenders
hereby irrevocably appoints SunTrust Bank to act on its behalf as the
Administrative Agent hereunder and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The Administrative Agent may
perform any of its duties hereunder by or through any one or more sub-agents or
attorneys-in-fact appointed by the Administrative Agent.  The Administrative
Agent and any such sub-agent or attorney-in-fact may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions set forth in Sections 18-26  shall apply to
any such sub-agent, attorney-in-fact or Related Party and shall apply to their
respective activities in connection with the syndication of the Credit Line
provided for herein as well as activities as the Administrative Agent.  The
provisions of this Section 18 are solely for the benefit of the Agents and the
Lenders, and the Broker/Dealer shall have no rights as a third-party beneficiary
of any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in the any other Loan Document (or any other similar term)
with reference to any Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law.  Instead such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between independent
contracting parties.
 
19.           Rights as a Lender.  The Person serving as the Administrative
Agent shall have the same rights and powers in its capacity as a Lender as any
other Lender and may exercise the same as though it were not an Agent hereunder,
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as such
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, the Parent or any Subsidiary or other Affiliate thereof as if
such Person were not an Agent hereunder and without any duty to account therefor
to the Lenders.
 
20.           Exculpatory Provisions.
 
(a) No Agent shall have any duties or obligations except those expressly set
forth herein, and the duties of the Administrative Agent hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, no
Agent shall: (i) be subject to any fiduciary or other implied duties, regardless
of whether an Event of Default, Event of Acceleration or Funding Blockage Event
has occurred and is continuing; (ii) have any duty to take any discretionary
action or exercise any discretionary powers, except (in the case of the
Administrative Agent) discretionary rights and powers expressly contemplated
hereby that the Administrative Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and (iii) except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Parent, the Broker/Dealer or any of their respective Affiliates
that is communicated to or obtained by such Agent or any of its Affiliates in
any capacity.
 
 
 
 
38

--------------------------------------------------------------------------------

 
 
 
 
(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Paragraphs 7, 8, 9 or 11 of the Agreement and
Sections 27 and 29), or (ii) in the absence of its own gross negligence or
willful misconduct to the extent that such determination is made by a final and
non-appealable judgment of a court of competent jurisdiction.  The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Event of Default, Event of Acceleration or Funding Blockage
Event unless and until the Administrative Agent shall have received written
notice from a Lender or the Broker/Dealer referring to this Agreement,
describing such Event of Default, Event of Acceleration or Funding Blockage
Event and stating that such notice is a “notice of default.”
 
(c) No Agent-Related Person shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Event of Default, Event of Acceleration or Funding
Blockage Event, (iv) the validity, enforceability, effectiveness or genuineness
of this Agreement or other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Sections 13 or 14
or elsewhere herein, other than (in the case of the Administrative Agent) to
confirm receipt of items expressly required to be delivered to it.
 
21.       Reliance by Administrative Agent. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to any Advance that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to any such Advance.  The Administrative Agent may consult with legal
counsel (who may be counsel for the Broker/Dealer or the Parent), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
22.       Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Credit Line as well as activities as Administrative Agent.
 
23.       Resignation of Administrative Agent.  The Administrative Agent may at
any time give notice of its resignation to the Lenders and the
Broker/Dealer.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Broker/Dealer, to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may (but
shall not be obligated to) on behalf of the
 
 
 
39

--------------------------------------------------------------------------------

 
 
 
Lenders, appoint, in consultation with the Broker/Dealer, a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Broker/Dealer and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder (if not already discharged therefrom as provided above in
this Section).  The fees payable by the Broker/Dealer to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Broker/Dealer and such successor.  After the
retiring Administrative Agent’s resignation hereunder, the provisions of these
Sections 18 -26 and Section 30 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
 
24.       Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon any
Agent-Related Person or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon any
Agent-Related Person or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
 
25.       Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Broker/Dealer, the Administrative Agent (irrespective
of whether the principal of any Advance shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Broker/Dealer) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
 
(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due to the Lenders and the
Administrative Agent under Sections 3 and 30) allowed in such judicial
proceeding; and
 
(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable
 
 
 
40

--------------------------------------------------------------------------------

 
 
 
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 3 and 30.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
 
26.       Withholding.
 
(a)           To the extent required by any applicable Law, the Administrative
Agent may withhold from any payment to any Lender an amount equivalent to any
Tax.  If the IRS or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, Tax ineffective or for any other reason, or if the Administrative
Agent reasonably determines that a payment was made to a Lender pursuant to this
Agreement without deduction of applicable withholding tax from such payment,
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including any penalties or interest and together with all reasonable costs and
out-of-pocket expenses (including reasonable fees and expenses of counsel)
incurred in connection therewith.
 
(b)           Without duplication of any indemnity provided under subsection (a)
of this Section, each Lender shall also indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes or Other
Taxes attributable to such Lender (to the extent that the Administrative Agent
has not already been reimbursed by the Broker/Dealer and without limiting the
obligation of the Broker/Dealer to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 32(e) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with the Loan Documents, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest
error.  Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection.
 
27.           Notices; Effectiveness; Electronic Communications.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or (subject to
subsection (b) below) email as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
 
(i) if to the Broker/Dealer, the Administrative Agent or FINRA, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 27 attached hereto; and
 
 
 
 
41

--------------------------------------------------------------------------------

 
 
 
 
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b) Electronic Communications.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2, if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Broker/Dealer may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that, if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BROKER/DEALER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BROKER/DEALER MATERIALS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE BROKER/DEALER MATERIALS OR THE
PLATFORM.  In no event shall any Agent-Related Person have any liability to the
Broker/Dealer, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Broker/Dealer’s or the Administrative Agent’s transmission of
Broker/Dealer Materials through the Internet (including the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent-Related Person; provided that in no event shall any Agent-Related
Person have any liability to the Broker/Dealer, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
 
 
 
 
 
42

--------------------------------------------------------------------------------

 
 
 
 
(d) Change of Address, Etc.  Each of the Broker/Dealer and the Administrative
Agent may change its address, telecopier, e-mail or telephone number for notices
and other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, telecopier, e-mail or telephone number for
notices and other communications hereunder by notice to the Broker/Dealer and
the Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and e-mail address to which notices and other communications
may be sent and (ii) accurate wire instructions for such Lender.  Furthermore,
each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Law, including United
States Federal and state securities Laws, to make reference to Broker/Dealer
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Broker/Dealer or its securities for purposes of United
States Federal or state securities laws.
 
(e) Reliance by Administrative Agent and Lenders.  The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing Requests) purportedly given by or on behalf of the
Broker/Dealer even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Broker/Dealer shall each
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Broker/Dealer.  All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.
 
28.       Amendments, Etc.  Subject in all events to Paragraph 19 of the
Agreement, no amendment or waiver of any provision of this Agreement or the
Revolving Notes, and no consent to any departure by the Broker/Dealer therefrom,
shall be effective unless in writing signed by the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) and the
Broker/Dealer, as the case may be, and acknowledged by the Administrative Agent
and approved by FINRA, and each such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided
that no such amendment, waiver or consent shall:
 
(a) waive any condition set forth in Section 13 (other than Section 13(b)(i) or
(c), which may be waived solely by the Person to whom any such amounts are due)
without the written consent of each Lender;
 
(b) extend or increase the Commitment of any Lender without the written consent
of such Lender;
 
(c) postpone any date fixed by this Agreement or the Revolving Notes for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any of the
Revolving Notes without the written consent of each Lender directly affected
thereby;
 
(d) reduce the principal of, or the rate of interest specified herein on, any
Advance, or (subject to clause (v) of the second proviso to this Section 28) any
fees or other amounts payable hereunder or under the Revolving Notes without the
written consent of each Lender directly affected thereby; provided that only the
consent of the Required Lenders shall be
 
 
 
43

--------------------------------------------------------------------------------

 
 
 
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Broker/Dealer to pay interest at the Default Rate or (ii) to
amend any financial covenant hereunder (or any defined term used therein) even
if the effect of such amendment would be to reduce the rate of interest on any
Advance or to reduce any fee payable hereunder;
 
(e) change Section 4(g) or Section 34 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
 
(f) change any provision of this Section 28 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender directly affected thereby; or
 
(g) waive any condition set forth in Section 14 as to any Advance after the
initial Advance without the written consent of the Required Lenders;
 
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement; (ii) Section 32(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Advances are being funded by an SPC at the time of such amendment, waiver or
other modification; and (iii) the Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended, the
maturity of any of its Advances may not be extended, the rate of interest on any
of its Advances may not be reduced and the principal amount of any of its
Advances may not be forgiven, in each case, without the consent of such Lender
and (y) any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
more adversely than other affected Lenders shall require the consent of such
Defaulting Lender.
 
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to this Agreement that requires the consent of each
similarly situated Lender or such Lender and that has been approved by the
Required Lenders, the Broker/Dealer may replace such non-consenting Lender in
accordance with Section 33; provided that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Broker/Dealer
to be made pursuant to this paragraph).
 
In addition, notwithstanding anything in this Section to the contrary, if the
Administrative Agent and the Broker/Dealer shall have jointly identified an
obvious error or any error or omission of a technical nature, in each case, in
any provision of this Agreement, then the Administrative Agent and the
Broker/Dealer, with the approval of FINRA, shall be permitted to amend such
provision, and, in each case, such amendment shall become effective without any
further action or consent of any other party to this Agreement if the same is
not objected to in writing by the Required Lenders to the Administrative Agent
within ten Business Days following receipt of notice thereof.
 
29.       No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of
 
 
 
44

--------------------------------------------------------------------------------

 
 
 
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and the other
Loan Documents against the Broker/Dealer shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent for the
benefit of all the Lenders; provided that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, or (b) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to the Broker/Dealer under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder, then (i) the Required Lenders shall
have the rights otherwise ascribed to the Administrative Agent pursuant to the
Agreement and (ii) in addition to the matters set forth in the preceding proviso
and subject to Section 4(g), any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
 
30.       Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses.  The Broker/Dealer shall pay (i) all reasonable
out-of-pocket expenses incurred by the Agents and each of their respective
Affiliates (including the actual, reasonable and documented fees, charges and
disbursements of one counsel for the Agents, taken as a whole, and, solely in
the case of a conflict of interest, one additional counsel for each group of
similarly affected Persons taken as a whole (and, if reasonably necessary, of
one local counsel in any relevant material jurisdiction or one special counsel
in any relevant area of expertise for all such similarly affected Persons taken
as a whole)), in connection with the syndication of the Credit Line provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Advances made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Advances.
 
(b) Indemnification by the Broker/Dealer.  The Broker/Dealer shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the actual,
reasonable and documented fees, charges and disbursements of one counsel to the
Indemnitees, taken as a whole and, solely in the case of a conflict of interest,
one additional counsel to each group of similarly affected Indemnitees, taken as
a whole (and, if reasonably necessary, of one local counsel in any relevant
material jurisdiction or one special counsel in any relevant area of expertise
to each group of similarly affected Indemnitees, taken as a whole) and
settlement costs) incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by the Broker/Dealer arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or
 
 
 
45

--------------------------------------------------------------------------------

 
 
 
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement, (ii) any Advance or
the use or proposed use of the proceeds therefrom, or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Broker/Dealer or any of the Broker/Dealer’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee, (y) result from a
claim brought by the Broker/Dealer against an Indemnitee for material breach of
such Indemnitee’s obligations hereunder, if the Broker/Dealer has obtained a
final and non-appealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (z) result from a dispute solely amongst the
Indemnitees (other than claims against an Indemnitee in its capacity as
Administrative Agent or as an Arranger) not arising out of any act or omission
of the Broker/Dealer, or any Subsidiary; provided further that this Section
30(b) shall not apply with respect to Taxes other than any Taxes that represent
losses, claims or damages arising from any non-Tax claim.
 
(c) [Reserved].
 
(d) Reimbursement by Lenders.  To the extent that the Broker/Dealer for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 4(e).
 
(e) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, neither the Broker/Dealer, the Administrative Agent nor any
Lender shall assert, and each of them hereby waives, any claim against any
Person party to this Agreement or against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any other Loan Documents or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any
Advance or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
 
(f) Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
 
31.       Payments Set Aside.  To the extent that any payment by or on behalf of
the Broker/Dealer is made to the Administrative Agent or any Lender, and such
payment or any part thereof is subsequently
 
 
 
46

--------------------------------------------------------------------------------

 
 
 
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment.  The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
32.           Successors and Assigns.
 
(a) Successors and Assigns Generally.  Subject in all respects to Paragraph 19
of the Agreement, the provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that (x) the Broker/Dealer may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and (y) no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (e) of this Section, (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (g) of this Section
or (iv) to an SPC in accordance with the provisions of subsection (h) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (e) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b) Assignments by Lenders.  Subject in all respects to Paragraph 19 of the
Agreement, any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Advances at the time owing to it); provided
that any such assignment shall also be subject to the following conditions:
 
(i) Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Advances at the time owing to it, or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and
 
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Advances of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default, Event of Acceleration or Funding Blockage
Event has occurred and is continuing, the
 
 
 
47

--------------------------------------------------------------------------------

 
 
 
Broker/Dealer otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned.
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
 
(A) the consent of the Broker/Dealer (such consent not to be unreasonably
withheld or delayed; provided that the Broker/Dealer will be deemed to have
consented to such assignment if its response is not received by the
Administrative Agent within five days of its receipt of notice of such
assignment) shall be required unless (1) an Event of Default, an Event of
Acceleration or a Funding Blockage Event has occurred and is continuing at the
time of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; and
 
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment under this Agreement
to a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund.
 
(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.  Following receipt by it of an Assignment and Assumption, the
Administrative Agent shall promptly, and in any event within 10 days of receipt,
deliver to the Broker/Dealer a fully executed copy of such Assignment and
Assumption.
 
(v) No Assignment to Certain Persons.  No such assignment shall be made (A) to
the Parent, the Broker/Dealer or any of the Parent’s or Broker/Dealer’s
Affiliates or Subsidiaries, (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B) or (C) to a
natural person.
 
(vi) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of the Broker/Dealer and the Administrative
Agent, the applicable pro rata share of Advances previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all
 
 
 
48

--------------------------------------------------------------------------------

 
 
 
payment liabilities then owed by such Defaulting Lender to the Administrative
Agent and each other Lender hereunder (and interest accrued thereon) and (y)
acquire (and fund as appropriate) its full pro rata share of all
Advances.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 7, 10, 11, and 30 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender
having been a Defaulting Lender.  Upon request, the Broker/Dealer (at its
expense) shall execute and deliver a Revolving Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
 
(c) Limitations on Rights of Eligible Assignees.  If (i) a Lender assigns or
transfers any of its rights or obligations under this Agreement or changes its
applicable Lending Office and (ii) as a result of circumstances existing at the
date of the assignment, transfer or change, the Broker/Dealer would be obliged
to make a payment to the relevant assignee, transferee or Lender acting through
its new Lending Office pursuant to Section 7 or Section 10, then the relevant
assignee, transferee or Lender acting through its new Lending Office is only
entitled to receive payment under those Sections as a result of those
circumstances to the same extent as the assignor, transferor or Lender acting
through its previous Lending Office would have been if the assignment, transfer
or change had not occurred.  For the avoidance of doubt, this subsection (c)
shall not limit the Broker/Dealer’s obligations to make payments pursuant to
Section 7 or 10 in respect of Taxes or a Tax Deduction arising as a result of a
Change in Law after the date of the relevant assignment, transfer or change in
applicable Lending Office.
 
(d) Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Broker/Dealer, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts and stated interest of the Advances
(specifying unreimbursed amounts) owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Broker/Dealer, the Agents and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.  The Register
shall be available for inspection by the Broker/Dealer and any Lender (but only,
in the case of a Lender, at the Administrative Agent’s Office and with respect
to any entry relating to such Lender’s Commitments, Advances and other
Obligations), at any reasonable time and from time to time upon reasonable prior
notice.  In establishing and maintaining the Register, the Administrative Agent
shall
 
 
 
49

--------------------------------------------------------------------------------

 
 
 
serve as the Broker/Dealer’s agent solely with respect to the actions described
in this Section, and the Broker/Dealer hereby agrees that, to the extent
SunTrust Bank serves in such capacity, SunTrust Bank and its officers,
directors, employees, agents, sub-agents and affiliates shall constitute
“Indemnitees”.
 
(e) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Broker/Dealer or the Administrative Agent, sell participations to
any Person (other than a natural person, or the Parent, the Broker/Dealer or any
of the Parent’s or Broker/Dealer’s Affiliates or Subsidiaries, or a Person that
the Administrative Agent has identified in a notice to the Lenders as a
Defaulting Lender) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Advances owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Broker/Dealer, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Broker/Dealer, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Advances or other obligations
(the “Participant Register”); provided, that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Advances or its other obligations) to any Person
except to the extent that such disclosure is necessary to establish that such
Commitment, Advance or other obligation is in registered form under Section
5f.103-1(c) of the U.S. Treasury regulations.  The entries in each Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification, consent or
waiver in respect of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, consent, waiver or other
modification requiring the consent of each Lender or the consent of each Lender
affected thereby that affects such Participant.  Subject to subsection (f) of
this Section, the Broker/Dealer agrees that each Participant shall be entitled
to the benefits of Sections 7, 10 and 11 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.
 
(f) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 7 or 10 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Broker/Dealer’s prior written consent.  A Participant shall not be
entitled to the benefits of Section 7 unless the Broker/Dealer is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Broker/Dealer, to comply with Section 7(e) as though it were a
Lender.
 
(g) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Revolving Note) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
 
 
 
50

--------------------------------------------------------------------------------

 
 
 
 
(h) Special Purpose Funding Vehicles.  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Broker/Dealer (an “SPC”) the
option to provide all or any part of any Advance that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to fund any Advance, and
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Advance, the Granting Lender shall be obligated to make such
Advance pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 4(c).  Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Broker/Dealer under this
Agreement (including its obligations under Section 10), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of this Agreement or any Revolving Note, remain the lender of
record hereunder.  The making of an Advance by an SPC hereunder shall utilize
the Commitment of the Granting Lender to the same extent, and as if, such
Advance were made by such Granting Lender.  In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior debt of
any SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained herein, any SPC may
(i) with notice to, but without prior consent of the Broker/Dealer and the
Administrative Agent and with the payment of a processing fee in the amount of
$3,500 (which processing fee may be waived by the Administrative Agent in its
sole discretion), assign all or any portion of its right to receive payment with
respect to any Advance to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of
Advances to any rating agency, commercial paper dealer or provider of any surety
or Guarantee or credit or liquidity enhancement to such SPC.
 
33.       Replacement of Lenders.  If any Lender requests compensation under
Section 10, or if the Broker/Dealer is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 7, or if any Lender is a Defaulting Lender, or if any circumstance
exists under the last paragraph of Section 28 that gives the Broker/Dealer the
right to replace a Lender as a party hereto, then the Broker/Dealer may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 32), all of its interests, rights and obligations under
this Agreement and the Revolving Notes to an Eligible Assignee that shall assume
such obligations (which Eligible Assignee may be another Lender, if a Lender
accepts such assignment); provided that:
 
(a) the Broker/Dealer shall have paid to the Administrative Agent the assignment
fee specified in Section 32(b);
 
(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the Revolving Notes
(including any amounts under Section 11) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Broker/Dealer
(in the case of all other amounts);
 
 
 
 
51

--------------------------------------------------------------------------------

 
 
 
 
(c) in the case of any such assignment resulting from a claim for compensation
under Section 10 or payments required to be made pursuant to Section 7, such
assignment will result in a reduction in such compensation or payments
thereafter;
 
(d) the Broker Dealer or such Eligible Assignee shall have received all consents
required in accordance with Section 32;
 
(e) if applicable, the replacement Eligible Assignee or Eligible Assignees shall
consent to such amendment or waiver, and such amendment or waiver shall, after
giving effect to such consent(s), be consummated; and
 
(f) such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Broker/Dealer to require such assignment and
delegation cease to apply.
 
Notwithstanding anything in this Section to the contrary, the Lender that acts
as the Administrative Agent may not be replaced hereunder except in accordance
with the terms of Section 23.
 
Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interests hereunder in the
circumstances contemplated by this Section 33.
 
34.       Application of Funds.  Subject in all respects to the subordination
provisions in Paragraph 2 of the Agreement, after the exercise of remedies
provided for in Paragraph 7, 8, 9 or 11 of the Agreement (or after the Advances
have automatically become immediately due and payable), any amounts received on
account of the Obligations shall, subject to the provisions of Section 6, be
applied by the Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Sections 7-12) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders arising under the Agreement and the other Loan Documents and amounts
payable under Sections 7-12), ratably among them in proportion to the respective
amounts described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Advances and other Obligations, ratably among the Lenders
in proportion to the respective amounts described in this clause Third payable
to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Advances, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Broker/Dealer or as otherwise required by Law.
 
 
 
 
52

--------------------------------------------------------------------------------

 
 
 
 
35.       Interest Rate Limitation. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, the interest paid or
agreed to be paid under this Agreement and the other Loan Documents shall not
exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”).  If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Advances or, if it exceeds such unpaid
principal, refunded to the Broker/Dealer.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
 
36.       No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof), the Broker/Dealer
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Agents and the Lenders are arm’s-length commercial transactions between the
Broker/Dealer and its Affiliates, on the one hand, and the Agents and the
Lenders, on the other hand, (B) the Broker/Dealer has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Broker/Dealer is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby; (ii)
(A) each of the Agents and the Lenders is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Broker/Dealer or any of its Affiliates, or any other Person and (B) none
of the Agents nor the Lenders has any obligation to the Broker/Dealer or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein; and (iii) the Agents and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Broker/Dealer and its
Affiliates, and none of the Agents nor the Lenders has any obligation to
disclose any of such interests to the Broker/Dealer or any of its
Affiliates.  To the fullest extent permitted by Law, the Broker/Dealer hereby
waives and releases any claims that it may have against each Agent and each
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.
 
37.       PATRIOT Act.  Each Lender that is subject to the Patriot Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Broker/Dealer and each Guarantor that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Broker/Dealer, which
information includes the name and address of the Broker/Dealer, and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Broker/Dealer, as applicable, in accordance with the
Patriot Act.  The Broker/Dealer shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.
 
38.           Survival. All covenants, agreements, representations and
warranties made by the Broker/Dealer herein and in the certificates, reports,
notices or other instruments delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
Revolving Notes and the making of any Advances, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any Event
of Default, Event of Acceleration, Funding Blockage Event or incorrect
representation or warranty
 
 
 
53

--------------------------------------------------------------------------------

 
 
 
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Advance or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated.  The
provisions of Sections 7, 10, 11, 18-26 and 30 shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Advances, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.
 
39.       Treatment of Certain Information; Confidentiality.
 
(a)           Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory or tax authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 5, (g) on a confidential basis to (i) any rating
agency in connection with rating the Parent or its Subsidiaries, or (ii) any
credit insurance provider, (h) with the consent of the Broker/Dealer or (i) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section 39 or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Broker/Dealer or the Parent.
 
(b)           For purposes of this Section 39, “Information” means all
information received from the Parent, the Broker/Dealer or any Subsidiary
relating to the Parent, the Broker/Dealer or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Parent, the Broker/Dealer or any Subsidiary; provided that, in
the case of information received from the Parent, the Broker/Dealer or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person who is required to maintain the
confidentiality of Information as provided in this Section 39 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
(c)           Each of the Administrative Agent and the Lenders acknowledges that
(a) the Information may include material non-public information concerning the
Parent, the Broker/Dealer or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.
 


 
54

--------------------------------------------------------------------------------

 




 


 
Commitment Schedule
 
Lender
Commitment
SunTrust Bank
$100,000,000
BMO Harris Bank, N.A.
$100,000,000
Lloyds Bank plc
$100,000,000

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
55

--------------------------------------------------------------------------------

 


Schedule 17




Indebtedness


None.
 
 
 
 


 
56

--------------------------------------------------------------------------------

 


Schedule 27




Administrative Agent:
SunTrust Bank
 
3333 Peachtree Road
 
Atlanta, Georgia 30326
 
Attention: Paula Mueller
 
Telecopy Number: 404-439-7390
   
With a copy to:
SunTrust Bank
 
Agency Services
 
303 Peachtree Street, N.E. / 25th Floor
 
Atlanta, Georgia 30308
 
Attention: Doug Weltz
 
Telecopy Number: (404) 495-2170
     
and
     
King & Spalding LLP
 
100 N. Tryon
 
Suite 3900
 
Charlotte, North Carolina 28202
 
Attention: W. Todd Holleman
 
Telecopy Number: (704) 503-2622
   
Broker/Dealer:
Willis Securities, Inc.
 
200 Liberty Street, 3rd Floor
 
NY, NY 10281
 
Attention: Antonio Ursano, Jr.
 
Telecopy Number: 917-3383618
       
FINRA:
Financial Industry Regulatory Authority, Inc.
 
District 10 – New York
 
One World Financial Center
 
200 Liberty Street
 
New York, NY 10281
 
Attention: Lana Idelchik
 
Fax: (212) 858-4189



 
57

--------------------------------------------------------------------------------

 


EXHIBIT B


[FORM OF ASSIGNMENT AND ASSUMPTION]



ASSIGNMENT AND ASSUMPTION



This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Agreement identified below (the “Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the facility identified below and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.


 
1.
Assignor:
______________
         
2.
Assignee:
______________ [and is an Affiliate/Approved Fund of [identify Lender]]
         
3.
Broker/Dealer:
WILLIS SECURITIES, INC., a Delaware corporation
         
4.
Administrative Agent:
SUNTRUST BANK, as the administrative agent under the Agreement
         
5.
Agreement:
Revolving Note and Cash Subordination Agreement dated as of March 3, 2014 among
the Broker/Dealer, the Lenders party thereto and the Administrative Agent.
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
6.         Assigned Interest:


Facility
Aggregate Amount of Commitments / Advances for all Lenders
Aggregate Amount of Commitments / Advances held by Assigning Lender
Amount of Commitments / Advances Assigned
Percentage Assigned of Commitment / Advances
CUSIP Number
Credit Line
$
$
$
%     
 



7.         Trade Date:                      _________________


8.         Effective Date:  ____________, 201_


[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
 
 
 
 
 
 
 
 

 


 
 

--------------------------------------------------------------------------------

 


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]




By:________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]




By:________________________
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


[Consented to and Accepted:


SUNTRUST BANK,
  as Administrative Agent




By:________________________
      Title:]1






[WILLIS SECURITIES, INC.


By:           _____________________
Title:]2
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

_________________
 
1
To be added only to the extent required under Section 32(b)(iii) of Rider A to
the Agreement.

 
2
To be added to the extent required under Section 32(b)(iii) of Rider A to the
Agreement.



 
 

--------------------------------------------------------------------------------

 


ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.           Representations and Warranties.


1.1.           Assignor.  The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby, and (iv) it is not a “Defaulting Lender,” as
such term is defined in the Credit Agreement; and (b) assumes no responsibility
with respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Broker/Dealer, any of its Subsidiaries or Affiliates or any
other Person obligated in respect of any Loan Document or (iv) the performance
or observance by the Broker/Dealer, any of its Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.


1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 16 of Rider A of the Credit Agreement thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) it has delivered a true and complete Administrative
Questionnaire and (vii) it is not a “Defaulting Lender,” as such term is defined
in the Credit Agreement; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to or on or after the Effective Date.  The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.


4.           US Tax Confirmation.  The Assignee confirms that it has delivered
executed originals of IRS Form W-9 or the applicable IRS Form W-8 (with any
required attachments), as required by Section 7 of Rider A of the Credit
Agreement.
 
 
 
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT C


[FORM OF BORROWING REQUEST]



BORROWING REQUEST



 
Date:  ________, ____
 
To:
SunTrust Bank,

 
as Administrative Agent

 
3333 Peachtree Road

Atlanta, GA 30326
Attention: Paula Mueller
Facsimile: 404-439-7390
Telephone: 404-439-9611
Email:  Paula.Mueller@suntrust.com  


cc:           SunTrust Bank
Agency Services
303 Peachtree Street, N.E. / 25th Floor
Atlanta, Georgia 30308
Attention: Doug Weltz 
Facsimile:  (404) 495-2170
Telephone:  (404) 813-5156
Email: Agency.Services@SunTrust.com


Ladies and Gentlemen:
 
Reference is made to that certain Revolving Note and Cash Subordination
Agreement, dated as of  March 3, 2014 (as the same may be amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time in accordance with its terms, the “Agreement”; the terms
defined therein being used herein as therein defined), among Willis Securities,
Inc., a Delaware corporation, (the “Broker/Dealer”), each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”)
and SunTrust Bank, as Administrative Agent.
 
The Broker/Dealer hereby requests a:
 
 
1.
Select one:

 
o   Advance
 
o   Conversion or continuation of Advance
 
 
[2.
Select One:

 
o  If such Advance is a Eurocurrency Rate Advance, such Advance shall continue
to be a Eurocurrency Rate Advance having an Interest Period of [__]
[month[s]][week[s]].
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
o  If such Advance is a Eurocurrency Rate Advance, such Advance shall be
converted to a Base Rate Advance.
 
o  If such Advance is a Base Rate Advance, such Advance shall be converted to a
Eurocurrency Rate Advance having an Interest Period of
[__][month[s]][week[s]].]3
 
 
[2][3].
In the aggregate amount of $________.

 
 
3.
Which will be a [Base Rate] [Eurodollar Rate] Advance.



 
[4.
With an Interest Period of ___ [month[s]][week[s]].]4

 
 
[4][5].
On ____________, 201_ (a Business Day).

 
 
6.
The Broker/Dealer’s account to which funds are to be disbursed is:

 
 
Account Number: ___________________

 
 
Location:__________________________

 
This Borrowing Request and the Advance requested herein comply with
Sections 2  and 14 of Rider A to the Agreement.
 


 


 
WILLIS SECURITIES, INC.
By:  ___________________________
Name:
Title:
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
By:  ___________________________
Name:
Title:




 
 
 
 
 
 
_________________________
 
3
To be included if “Conversion or Continuation of Advance” is selected.

 
4
Insert if a borrowing of a Eurocurrency Rate Advance.


 